EXHIBIT 10.1
CONVEYANCE IN LIEU OF FORECLOSURE AGREEMENT
 
THIS CONVEYANCE IN LIEU OF FORECLOSURE AGREEMENT (this "Agreement") is entered
into as of January 28, 2011 (the "Effective Date"), by and among LAKHA
PROPERTIES-SACRAMENTO, LLC, a Washington limited liability company ("LPS"),
LAKHA PROPERTIES-SACRAMENTO II LLC, a Washington limited liability company ("LPS
II"), LAKHA PROPERTIES-PALM DESERT, LLC, a Washington limited liability company
("LPPD"), LAKHA INVESTMENT CO., LLC, a Washington limited liability company
("LIC"), each having a principal place of business at 500 108th Avenue N.E.,
Suite 2050, Bellevue, Washington 98004 (sometimes hereinafter individually and
collectively referred to, and jointly and severally obligated, as "Borrower"),
AMIN S. LAKHA, an individual who resides in Washington State and whose principal
place of business is 500 - 108th Avenue, NE, Suite 2050, Bellevue,
Washington  98004 ("Guarantor"), and ROIC CA NOTES, LLC, a Delaware limited
liability company, having its principal place of business at c/o Retail
Opportunity Investments Corp., 3 Manhattanville Road, 2nd Floor, Purchase, New
York 10577 ("Lender").
 
R E C I T A L S:
 
A. LPS is the owner of that certain real property (the "LPS Land") located in
Sacramento County, California, as more particularly described in Exhibit A-1
attached hereto, and all buildings and other improvements (including fixtures)
located on the LPS Land (collectively, the "LPS Improvements").  The LPS Land
and the LPS Improvements, together with all rights and interests appurtenant to
the LPS Land and/or the LPS Improvements, are sometimes referred to herein
collectively as the "LPS Real Property".
 
B. LPS II is the owner of that certain real property (the "LPS II Land") located
in Sacramento County, California, as more particularly described in Exhibit A-2
attached hereto, and all buildings and other improvements (including fixtures)
located on the LPS II Land (collectively, the "LPS II Improvements").  The LPS
II Land and the LPS II Improvements, together with all rights and interests
appurtenant to the LPS II Land and/or the LPS II Improvements, are sometimes
referred to herein collectively as the "LPS II Real Property".
 
C. LPPD is the owner of that certain real property (the "LPPD Land") located in
Riverside County, California, as more particularly described in Exhibit A-3
attached hereto, and all buildings and other improvements (including fixtures)
located on the LPPD Land (collectively, the "LPPD Improvements").  The LPPD Land
and the LPPD Improvements, together with all rights and interests appurtenant to
the LPPD Land and/or the LPPD Improvements, are sometimes referred to herein
collectively as the "LPPD Real Property".
 
D. The LPS Land, the LPS II Land and the LPPD Land are sometimes hereinafter
individually and collectively referred to as the "Land".  The LPS Improvements,
the LPS II Improvements and the LPPD Improvements are sometimes hereinafter
individually and collectively referred to as the "Improvements".  The LPS Real
Property, the LPS II Real
 
 
 

--------------------------------------------------------------------------------

 
Property and the LPPD Real Property are sometimes hereinafter individually and
collectively referred to as the "Real Property".
 
E. Borrower is also the owner of (a) all machinery, equipment, furniture,
furnishings, supplies and other tangible personal property used in connection
with such Borrower's Real Property (the "Personal Property"), (b) all
development rights, utility reservations and rights, sewer capacity, water
rights, licenses, permits, warranties, plans and specifications, architectural
and engineering drawings and other intangible property related to such
Borrower's Real Property (the "Intangible Property"), (c) all leases, subleases,
licenses or concession agreements and all other agreements for occupancy of such
Borrower's Real Property (collectively, the "Leases"), and (d) rents, profits,
issues, fees, deposits, fees and other income and revenues from such Borrower's
Real Property (collectively, the "Rents").  The Real Property, Personal Property
and Intangible Property are collectively referred to herein as the "Property."
 
F. U.S. Bank National Association ("U.S. Bank"), made loans (each, a "Loan") to
the Borrowers evidenced by, among other things, the following:
 
(i)           That certain Credit Agreement dated June 8, 2006 between LIC and
U.S. Bank (as amended, the "LIC Loan Agreement");
 
(ii)           That certain Loan Agreement dated August 29, 2005 between LPS,
and U.S. Bank (as amended, the "LPS Loan Agreement");
 
(iii)           That certain Loan Agreement dated July 25, 2005 between LPS II,
and Lender, as successor in interest to U.S. Bank National Association (as
amended, the "LPS II Loan Agreement"); and
 
(iv)           That certain Loan Agreement dated July 24, 2007 between LPPD, and
Lender, as successor in interest to U.S. Bank National Association (as amended,
the "LPPD Loan Agreement").
 
G. "Loan Agreement" means, individually, the LIC Loan Agreement, the LPS Loan
Agreement, the LPS II Loan Agreement, and the LPPD Loan Agreement, and "Loan
Agreements" means, collectively, all of the foregoing.  "Loan Documents" means,
collectively, the "Loan Documents" as defined in each of the Loan
Agreements.  "Loan" means, individually, a loan evidenced by the applicable Loan
Documents, and "Loans" means, collectively, the loans evidenced by all of the
Loan Documents.
 
H. Capitalized terms appearing in this Agreement without definition shall have
the respective meanings given to such terms in the applicable Loan Documents.
 
I. Guarantor has guaranteed the obligations of each Borrower under the Loan
Documents pursuant to various guaranty agreements.
 
J. Lender acquired from U.S. Bank all of U.S. Bank's right, title and interest
in and to each Loan and the related Loan Documents.
 
 
-2-

--------------------------------------------------------------------------------

 
K. Each of the Loans is cross-defaulted and cross-collateralized with each of
the other Loans.
 
L. Each Borrower is currently in material default under the terms of such
Borrower's Loan Documents by, among other things, failing to pay the obligations
evidenced by such Borrower's Note on the applicable maturity date (collectively,
the "Defaults").  Each Borrower and Guarantor acknowledges and agrees that, as a
result of the Defaults, Lender has the right to exercise any or all of its
rights or remedies under the Loan Documents.  All indebtedness evidenced or
secured by the Loan Documents is presently due and owing to Lender by each
Borrower without any counterclaims, setoffs or defenses whatsoever.
 
M. As a result of the Defaults, Lender caused Notices of Default to be duly
recorded with the Official Records of Sacramento County, California with respect
to the LPS Deed of Trust and the LPS II Deed of Trust and with the Official
Records of Riverside County, California with respect to the LPPD Deed of Trust.
 
N. Borrower has notified Lender that Borrower is unable or unwilling to cure the
existing Defaults.
 
O. Borrowers and Guarantor have filed that certain lawsuit entitled Lakha
Properties-Palm Desert, LLC, a Washington limited liability company, Lakha
Properties-Sacramento, LLC, a Washington limited liability company, Lakha
Properties-Sacramento II LLC, a Washington limited liability company, and Amin
S. Lakha, an individual, Plaintiffs, vs. Retail Opportunity Investments Corp., a
New York corporation, Stuart Tanz, an individual, and Does 1 – 15, inclusive,
Defendants, filed with the Superior Court of the State of California, County of
Riverside, Case No. RIC1100741 ("Riverside County Litigation").
 
P. In full and complete settlement of the Defaults and the Riverside County
Litigation, Borrower and Guarantor desire to obtain Lender's covenant not to
maintain any suit or action against Borrower for payment of the indebtedness
under the Loan Documents and against Guarantor for the guaranteed obligations,
and, in consideration thereof, Borrower is willing to transfer the Property to
Buyer (as defined below), in each case subject to the Loans and the liens of the
Deeds of Trust.
 
Q. It is the intent of Lender, which intent Borrower acknowledges, that (i) the
transfer of the Property and the Loan to Buyer as contemplated by this Agreement
shall not cause a merger of Buyer's interest in the Property acquired hereunder
with Lender's interest in the Property under any Deed of Trust, and (ii) Lender
shall retain the ability and right to commence and to complete a judicial or
nonjudicial foreclosure sale subsequent to the Closing (as defined below) under
this Agreement and the transfer of the Property to Buyer, but Lender, for itself
and for Buyer and their respective successors and assigns, agrees not to seek a
judgment for a deficiency against any Borrower and/or Guarantor.
 
R. Each Borrower and Guarantor understands and acknowledges that: (i) such
parties are not obligated to enter into this Agreement, but is doing so of such
party's own free will without interference, influence or coercion by Lender;
(ii) each Borrower and Guarantor has had the opportunity to consult with
attorneys, appraisers and accountants of such party's choice for
 
 
-3-

--------------------------------------------------------------------------------

 
advice concerning the terms of this Agreement, the fair value of Borrower's
interest in the Property and the tax implications of the transaction
contemplated herein; (iii) Lender has pursued a course of fair dealing and that
the transaction contemplated herein is fair and equitable; (iv) income from the
Property is insufficient to pay for the operating expenses of the Property and
the amounts owing under the Loan Documents; and (v) Borrower and Guarantor are
entering into this Agreement to avoid the time, delay, expense and publicity
attendant to foreclosure, and to enjoy the benefits of Lender's promises and
covenants contained herein.
 
A G R E E M E N T:
 
NOW, THEREFORE, for good and valuable consideration, the receipt, fairness and
adequacy of which are hereby acknowledged, Borrower and Lender agree as follows:
 
1. Certain Definitions.  In addition to the terms defined in the Recitals and in
other Sections of this Agreement, the following terms shall have the meanings
set forth below:
 
"Bankruptcy Code" means the Federal Bankruptcy Code, as amended from time to
time (Title 11 of the United States Code).
 
"Buyer" means ROIC CA Notes II, LLC, a Delaware limited liability
company.  Borrower hereby acknowledges and agrees that Buyer is an express,
intended third-party beneficiary of this Agreement.
 
"Lender's Policy" means, individually, the title insurance issued to U.S. Bank
in connection with the closing of a Loan and assigned to Lender, and "Lender's
Policies" means all of the foregoing collectively.
 
"Permissible Exceptions" means (i) the rights of tenants under unrecorded Leases
identified on the Rent Rolls attached as Exhibit B-1 [Mills], Exhibit B-2
[Nimbus] and Exhibit B-3 [Palm Desert] hereto, as such tenants only, and
(ii) those exceptions on Schedule B – Part 1 of the applicable Lender's Policy.
 
"Receivership Actions"  means those certain actions entitled:  (a) ROIC CA
Notes, LLC v. Lakha Properties-Sacramento, LLC and Lakha Properties- Sacramento
II, LLC, et al., Superior Court of the State of California for the County of
Sacramento, Case No. 30-2010-00093928, filed December 21, 2010 for Specific
Performance, Appointment of Receiver and Injunctive Relief; and (b) ROIC CA
Notes, LLC v. Lakha Properties-Palm Desert, LLC, et al., Superior Court of the
State of California for the County of Riverside, Indio Division, Case No. INC
10011369, filed December 21, 2010 for Specific Performance, Appointment of
Receiver and Injunctive Relief.
 
"SCA Deeds of Trust" means, collectively, (i) that certain Deed of Trust
recorded against the LPS I Real Property on January 19, 2011 in Book 20110119,
at Page 0802, in the official records of the County of Sacramento with
Succession Capital Alliance as the beneficiary;  (ii) that certain Deed of Trust
recorded against the LPS II Real Property on January 19, 2011 in Book 20110119,
at Page 0803, in the official records of the County of Sacramento with
Succession Capital Alliance as the beneficiary; and (iii) that certain Deed of
Trust recorded
 
 
-4-

--------------------------------------------------------------------------------

 
against the LPPD Real Property on January 18, 2011, as instrument no.
2011-0023597 in the official records of the County of Riverside with Succession
Capital Alliance as the beneficiary.
 
"Title Company" means First American Title Insurance Company.
 
2. Representations, Warranties and Covenants.  Each Borrower and Guarantor
hereby, jointly and severally, represents, warrants and covenants to Lender and
Buyer, and each of them, which representations, warranties and covenants shall
be true and correct as of the Effective Date and as of the Closing Date as if
made on the Closing Date, that:
 
2.1 Authorization.  This Agreement and the Closing Documents (as defined below)
constitute valid and legally binding obligations of Borrower enforceable in
accordance with their respective terms.  The execution, delivery and performance
of this Agreement and the other Closing Documents will not (a) violate or
conflict with the organizational documents of Borrower, any agreement to which
Borrower is a party or by which Borrower is bound, or any law, rule, regulation,
judgment, court order or contractual restriction binding on or affecting
Borrower; or (b) result in or require the creation of any lien, security
interest or other charge or encumbrance upon or with respect to any of the
Property.  All consents and approvals that are required in connection with such
conveyances, assignments, execution, delivery and performance have been duly
obtained and given and are in full force and effect.
 
2.2 Claims.  Except as set forth on Schedule 2.2, there are no claims, actions,
suits or proceedings pending or to the knowledge of Borrower, contemplated, with
respect to the Property or Borrower's ownership, management, leasing or
operations thereof (including claims of tort, breach of contract, violation of
law or eminent domain).
 
2.3 Disclosure.  Borrower shall have delivered to Buyer all files,
correspondence, documents, agreements, instruments, written materials and
written information pertaining to the Real Property that Borrower, Guarantor
and/or their respective agents have in their possession or control or that can
reasonably be obtained by Borrower, Guarantor and/or their respective agents,
including complete copies of all Contracts (as defined below) (collectively,
"Disclosure Materials").
 
2.4 Existing Agreements.  Each of Exhibit C-1 [Mills], Exhibit C-2 [Nimbus], and
Exhibit C-3 [Palm Desert] attached hereto contains a complete list of all
contracts, arrangements, obligations, agreements or commitments pertaining to
the applicable Property or to which the applicable Property or the owner thereof
is subject, and all amendments thereof (collectively, "Contracts").  Except as
otherwise disclosed in Exhibit C-1 [Mills], Exhibit C-2 [Nimbus], and
Exhibit C-3 [Palm Desert] attached hereto (as to Contracts) and the applicable
Lender's Policy (as to Permissible Exceptions):  (a) no default has occurred and
to the knowledge of Borrower and Guarantor, no event has occurred that with
notice or lapse of time or both would constitute a default under any of the
Contracts or the Permissible Exceptions except as disclosed by Borrower to Buyer
in writing prior to Closing (provided, however, that acceptance of late payment
by Borrower under any Contract shall not be deemed an event that would
constitute a default under any Contract); (b) none of the Contracts or
Permissible Exceptions has been amended or modified except as disclosed by
Borrower to Buyer in writing prior to Closing; (c) each of the Contracts is in
full force and effect; and (d) Borrower has not assigned or granted
 
 
-5-

--------------------------------------------------------------------------------

 
a security interest in any of the Property, Contracts or Permissible Exceptions
to anyone other than Lender, and Borrower's interests therein are not subject to
any lien, encumbrance, claim, set-off or deduction.
 
2.5 Leases and Rents.
 
2.5.1 Exhibit B-1 [Mills], Exhibit B-2 [Nimbus] and Exhibit B-3 [Palm Desert]
attached hereto are true, complete and accurate copy of Borrower's rent roll for
the applicable Real Property (each, a "Rent Roll"), which has been generated in
the ordinary course of Borrower's business.  There are no leases, subleases,
licenses or concession agreements or other agreements for occupancy of the Real
Property other than the Leases on the attached Rent Roll.  All of the
information set forth on the attached Rent Roll is true, accurate and complete
in all material respects.  Except as set forth on the Rent Roll:  (a) the term
of each Lease and the obligation to pay rent thereunder has commenced and the
tenant thereunder is in full possession and occupancy; (b) no default by tenant
or landlord has occurred and to the knowledge of Borrower and Guarantor, no
event has occurred that with notice or lapse of time or both would constitute a
default under any of the Leases except as disclosed by Borrower to Lender in
writing prior to the Closing (provided, however, that acceptance of late payment
by Borrower under any Contract shall not be deemed an event that would
constitute a default under any Contract); (c) none of the Leases has been
amended or modified except as disclosed by Borrower to Lender in writing prior
to Closing; (d) each of the Leases is in full force and effect; and (e) all
tenant improvement allowances and other concessions granted under the Leases
have been paid in full.  No person or entity has an option or contractual right
to purchase all or any portion of the Real Property, and no person or entity has
an option or contractual right to lease any portion of the Real Property.
 
2.6 Environmental Condition.  Except as disclosed on Schedule 2.6 and to the
knowledge of Borrower and Guarantor, the Property does not contain any Hazardous
Substances.  Borrower (a) has not conducted or authorized the generation,
transportation, storage, treatment or disposal at the Property, of any Hazardous
Substances; (b) is not aware of any pending or threatened litigation or
proceedings before any administrative agency in which any person or entity
alleges the presence, release, threat of release, or placement on or in any
portion of the Property any Hazardous Substances; and (c) has not received any
written notice that any governmental authority or any employee or agent thereof
is investigating whether there is, or has determined that there has been: (i) a
presence, release, threat of release, or placement on, under or in the Property
of any Hazardous Substances, or (ii) any generation, transportation, storage,
treatment or disposal at the Property of any Hazardous Substances.  There have
been no communications or agreements between Borrower and any governmental
authority or agency (federal, state or local) or any private entity, including,
without limitation, any prior owners of the Property, relating in any way to
(i) the presence, release, threat of release, or placement on or in the Property
of any Hazardous Substances, or (ii) any generation, transportation, storage,
treatment, or disposal at the Property of any Hazardous Substances.
 
2.7 Value of Property; Financial Information.  To the knowledge of Borrower and
Guarantor, the aggregate fair market value of the Property is less than the
indebtedness evidenced by the Notes and secured by the Deeds of Trust.  All
financial statements and information delivered to Lender or Buyer are full, true
and correct in all material respects.  
 
 
-6-

--------------------------------------------------------------------------------

 
Borrower does not intend to hinder, delay or defraud any of Borrower's creditors
in anticipation of seeking relief under the Bankruptcy Code.
 
2.8 Confirmation.  The recitals to this Agreement are true and correct.  The
Loan Documents are in full force and effect.  Borrower and Guarantor do not have
any defenses of any nature whatsoever to the Defaults, nor shall this Agreement
or the transactions contemplated by this Agreement give rise to any such
defenses.
 
2.9 Transfer of Accounts.
 
2.9.1 Concurrently with the Closing, Borrower transfer to Lender or Buyer all of
Borrower's interest in and to any and all accounts relating to the Property
(collectively, the "Accounts"), which Accounts are described on Schedule 2.9.1,
and Borrower hereby consents to the acceptance by Lender of the assets contained
in any such Accounts.  Borrower shall not make any withdrawal from any Account
without the prior written consent of Lender.
 
2.9.2 Without limiting the generality of the foregoing, concurrently with the
Closing, each Borrower and Guarantor shall execute and deliver to Lender and
Buyer such documents, instruments and agreements as may be required to cause
U.S. Bank to deliver to Lender and Buyer all funds held by U.S. Bank with
respect to each Property.
 
2.10 No New Agreements.  Borrower shall not enter into any new Leases or
Contracts, nor amend or terminate any existing Leases or Contracts, without
Lender's prior written consent.  If Buyer has given Borrower written notice that
Buyer disapproves any Contract, then Borrower shall, as of the Closing Date,
terminate such Contract(s) and pay all sums due thereunder.
 
2.11 Termination of Management Agreement.  Borrower shall, as of the Closing
Date, terminate the existing management agreements for the Property and the
manager for the Property shall certify to Lender that there are no sums due
thereunder.
 
2.12 Operation of the Property.
 
2.12.1 Until the Closing, Borrower shall continue to operate the Property in
accordance with standard operating procedures for each Property and common
practice for retail shopping centers located in Sacramento County and Riverside
County, as applicable.
 
2.12.2 Borrower and Guarantor shall cooperate with and assist Lender in matters
pertaining to a transition in management and operation of the Property.  Lender
shall have the right to conduct inspections of the Property during normal
business hours after reasonable prior notice to Borrower, which notice may be
telephonic, and Borrower shall cooperate with Lender in the conduct of such
inspections.
 
2.12.3 Without limiting the foregoing, promptly following the Effective Date,
Borrower shall deliver to Lender or make available at Borrower's offices all
information in the possession or control of Borrower and Borrower's agents
concerning the use, operation, ownership, maintenance and repair of the
Property, including, without limitation, the Contracts,
 
 
-7-

--------------------------------------------------------------------------------

 
all currently effective licenses, registrations, permits and other
authorizations, all service and maintenance contracts and agreements,
warranties, construction-related documents (including without limitation
contracts, lien releases, payment records and documents related to actual or
potential mechanic's lien claims), operating statements, and the most current
real property tax bills relating to the Property.  Borrower shall cooperate with
the reasonable requests of Lender in obtaining and providing all such
information not in the possession of Borrower.  The foregoing shall in no way
limit or condition Lender's right to rely on each of the representations and
warranties set forth in this Agreement or any document or instrument executed in
connection herewith.  The obligations of Borrower and Guarantor under this
Section 2.12.2 shall survive Closing.
 
2.13 Litigation.
 
2.13.1 Borrower and Guarantor shall cooperate with Lender and/or Buyer to
resolve or settle that certain action entitled Southwest Grading, Inc., a
California corporation, Plaintiff, v. Accelerated Construction, Inc., Lakha
Properties – Sacramento, LLC, a Washington limited liability company, U.S. Bank
aka U.S. Bancorp, an unknown business entity, and Does 1 through 100, inclusive,
Superior Court of California, County of Sacramento, Case No. 34-2009-00056884
(the "Southwest Grading Action").  For the avoidance of doubt, Borrower and
Guarantor acknowledge and agree that neither Lender nor Buyer will assume any
liability with respect to the matters that are the subject of the Southwest
Grading Action.
 
2.13.2 Borrower and Guarantor shall cooperate with Lender with respect to any
other litigation matter relating the Property, each of which shall be described
in reasonable detail on Schedule 2.2.  For the avoidance of doubt, Borrower and
Guarantor acknowledge and agree that neither Lender nor Buyer will assume any
liability with respect to any such Claim.
 
2.13.3 The provisions of this Section 2.13 shall survive Closing.
 
2.14 Certain Schedules and Exhibits.
 
2.14.1 The parties acknowledge and agree with Borrower and Guarantor that the
following Schedules and Exhibits to this Agreement will not be attached to this
Agreement on the date of execution and delivery of this Agreement (the
"Post-Signing Schedules and Exhibits"):  Schedule 2.2 [Claims]; Schedule 2.6
[Environmental Conditions]; Schedule 2.7 [Accounts Payable]; Schedule 2.9.1
[Accounts]; Exhibits B-1, B-2 and B-3 [Rent Rolls]; and Exhibits C-1, C-2 and
C-3 [Contracts].
 
2.14.2 Borrower and Guarantor shall deliver the Post-Signing Schedules and
Exhibits to Lender no later than noon pacific time, February 4, 2011, such
Post-Signing Schedules and Exhibits to be true, correct and complete, and
contain reasonable detail.
 
2.14.3 If Lender is reasonably dissatisfied with the detail or information
provided in any of the Post-Signing Schedules and Exhibits, Lender shall provide
written notice thereof to Borrower and Guarantor not later than two (2) business
days after Lender's receipt of such Post-Signing Schedules and
Exhibits.  Thereafter, Borrower and Guarantor shall have two (2) business days
to deliver revised Post-Signing Schedules and Exhibits.
 
 
-8-

--------------------------------------------------------------------------------

 
2.14.4 If Borrower and Guarantor fail to provide revised Post-Signing Schedules
and Exhibits satisfactory to Lender, Lender shall have the right to terminate
this Agreement.
 
3. Conditions Precedent.
 
3.1 Conditions Precedent to Obligations of Lender.  The obligations of Lender
under this Agreement are, at Lender's option, subject to the fulfillment of the
following conditions:
 
3.1.1 Performance.  As of the Closing Date, Borrower and Guarantor shall have
performed and complied with each and all of the covenants and conditions to be
performed and complied with by Borrower and Guarantor prior to and at the
Closing pursuant to the provisions of this Agreement, and, without limitation,
the representations and warranties set forth in Section 2 hereof shall be true
and accurate in all material respects on the Closing Date as if made as of the
Closing Date.
 
3.1.2 Title.  On the Closing Date, the Title Company shall issue or commit to
issue (a) to Lender, an endorsement to each Lender's Policy which adds no new
exceptions to title and insures the Deed of Trust as a valid first lien on the
Property, and an anti-merger of estates endorsement to each Lender's Policy
(collectively, the "Lender Title Endorsements"), and (b) to Buyer, an owner's
policy of title insurance with extended coverage in form and substance
reasonably satisfactory to Buyer with respect to each Property (individually and
collectively, "Buyer's Title Policy").
 
3.1.3 Physical Condition.  Prior to the Closing Date, but without limitation on
the representations and warranties herein contained, Lender shall not have
objected in writing to any matter revealed by Lender's investigation of the
physical condition of the Property.  Provided there has been no material adverse
change to the condition of the applicable Property since the date of the
Lender's most recent inspections, Lender shall not have the right to object to
the physical condition of any Property.
 
3.1.4 [Intentionally Omitted]
 
3.1.5 UCC Search.  Prior to the Closing Date, Lender shall have received a UCC
search of the records of the Washington Secretary of State showing that there
exists no security interests in the Personal Property or the Intangible Property
other than the liens of Lender pursuant to the Loan Documents.
 
3.1.6 Organizational Documents.  On the Closing Date, Lender shall have true,
correct and complete copies of the organizational documents for Borrower,
certified by Borrower and Guarantor to be true, correct and complete.
 
3.2 Failure of Conditions Precedent.  If any of the conditions set forth in
Section 3.1 hereof have not been satisfied by the date set forth therein for the
satisfaction of such condition, and the condition has not been waived by Lender
in writing, then Lender shall have the right, by written notice to Borrower and
Guarantor, to terminate this Agreement and the obligations of the parties
hereunder.   The termination shall not release any party from liability
 
 
-9-

--------------------------------------------------------------------------------

 
for any obligation that expressly survives such termination.  Except for
obligations that survive termination, the sole and exclusive remedy of the
parties for any breach of this Agreement or the failure of this Agreement to
close in accordance with Section 4 shall be the termination of this
Agreement.  No such termination of this Agreement shall affect or diminish in
any way the rights and obligations of the parties under any Loan Document and
each party shall be free to pursue its rights, remedies and defenses in
accordance therewith.
 
4. Closing of Transaction.
 
4.1 Closing.  Subject to the terms and conditions hereof, the closing of the
transactions contemplated by the Agreement (the "Closing") shall occur on the
Closing Date.  The Closing shall occur on a mutually acceptable date or before
February 18, 2011 (the "Closing Date"); provided, however, Lender and Buyer
shall have the right to extend the Closing Date for up to an aggregate of five
(5) business days upon written notice to Borrower and Guarantor.  Time is
expressly of the essence with respect to the Closing Date and if the Closing has
not occurred on or before the Closing Date, then this Agreement shall
automatically terminate and be of no further force or effect unless extended in
a writing signed by the parties no later than 5:00 p.m. Pacific standard time on
the Closing Date (as the same may be extended by Lender as noted above), and
except for those sections of this Agreement that expressly survive the
termination of this Agreement.  The parties agree to execute such escrow
instructions as Lender or the Title Company may reasonably require to carry out
the Closing in accordance with this Agreement; provided, however, in the event
of any conflict between the terms of this Agreement and the terms of such escrow
instructions, the terms of this Agreement shall govern.
 
4.2 Monies to Borrower or Guarantor.  No monies, cash or amounts of any kind
shall be received by or payable to Borrower or Guarantor at the Closing.
 
4.3 Delivery of Cash and Accounts.  On the Closing Date, Borrower shall deliver
to Lender (a) checks, if any, received from the tenants in payment of all Rents
accruing on and after the Closing Date, which checks shall be duly endorsed to
Lender; and (b) a cashier's or certified check payable to Lender in the amount
of (i) the amounts of all Rents accruing on and after the Closing Date for which
Borrower has previously received and deposited or cashed checks from the
tenants, plus (ii) all amounts remaining in the Accounts.
 
4.4 Casualty and Condemnation.  In the event of any fire, casualty or other
destruction of any Real Property or any condemnation or threatened condemnation
relating to any part of the Property prior to Closing, Lender shall have the
option to either (a) terminate this Agreement or (b) continue with the Closing
and receive the proceeds of any casualty insurance or condemnation award, as the
case may be, in which case such proceeds actually received shall be applied as
determined by Lender and Buyer.
 
4.5 [Intentionally Omitted]
 
4.6 Deliveries at Closing.
 
4.6.1 Each Borrower shall deliver, or cause to be delivered, to Lender and/or
Buyer on or before the Closing Date:
 
 
-10-

--------------------------------------------------------------------------------

 
(a) a grant deed in the form of Exhibit D attached hereto with respect to the
applicable Borrower's Property (each, a "Deed" and, collectively, the "Deeds");
 
(b) a bill of sale and assignment in the form of Exhibit E attached hereto with
respect to the applicable Borrower's Property;
 
(c) a release in the form of Exhibit F-1 attached hereto executed by Borrower
and Guarantor;
 
(d) a dismissal of action, with prejudice, with respect to the Riverside County
Litigation in the form of Exhibit G attached hereto, which Borrower expressly
authorizes Lender to file with the Superior Court of the State of California,
for the County of Riverside;
 
(e) an estoppel affidavit in the form of Exhibit H attached hereto with respect
to the applicable Borrower's Property;
 
(f) a certification of non-foreign status in the form of Exhibit G-1 attached
hereto and a California Franchise Tax Board Form 590 in the form of Exhibit G-2
attached hereto;
 
(g) [Intentionally Omitted]
 
(h) Deeds of Full Reconveyance with respect to the SCA Deeds of Trust, which
shall be in form and substance satisfactory to Lender and the Title Company;
 
(i) such transfer declarations, disclosure statements, evidence of due formation
and organization, evidence of due authorization, execution and delivery and
other documentation that may be required by law or as may be reasonably required
by Lender, the Title Company or Buyer;
 
(j) the Disclosure Materials, the original Contracts and a current Rent Roll
certified by Borrower and Guarantor to be true, correct and complete as of the
business day immediately preceding the Closing Date;
 
(k) to the extent available, (i) plans and specifications and drawings for the
improvements on the Real Property, stamped by appropriate governmental agencies
to show approval thereby, (ii) a complete set of all building plans and
specifications and other construction documents, together with all assignment
and/or authorization documents and letters as may be necessary or requested by
Lender with regard to any architect or engineer's work, and (iii) any other
documents or instruments evidencing or constituting Intangible Property;
 
(l) all keys for the Property, including the keys for any machinery, equipment
or other Personal Property and any individual space and any office, storage or
other facilities used in connection with the Property, which keys shall be
properly tagged for identification;
 
(m) any entry cards or opening devices for any security gates or garages in the
Property;
 
 
-11-

--------------------------------------------------------------------------------

 
(n) all property stored for security purposes, if any, at a location other than
the Property;
 
(o) any documentation necessary to give Lender or Buyer full control of the
Accounts;;
 
(p) a notice to each tenant under a Lease in the form of Exhibit H attached
hereto, executed by Borrower informing the tenant of the change of ownership;
 
(q) possession of all of the Property; and
 
(r) evidence that Borrower has terminated the management agreement referred to
in Section 2.11 above, and certification from the manager that no amount is
outstanding under such agreements;
 
4.6.2 As a condition precedent to the obligations of Borrower and Guarantor
under this Agreement, Lender and Buyer shall deliver, or cause to be delivered,
to Borrower and Guarantor:
 
(a) a release in the form of Exhibit F-2 attached hereto.
 
4.7 Reserve/Escrow Account.  Borrower acknowledges and agrees that any balance
as of the Closing Date in any reserve or escrow account maintained by Lender or
U.S. Bank in connection with any Loan shall be retained by Lender to be
applied  by Lender in Lender's sole and absolute discretion.
 
4.8 Recording and Delivery of Deed.  Subject to the fulfillment of the terms and
conditions set forth herein, the parties shall direct Title Company to
immediately cause the Deeds to be recorded in the Official Records of Sacramento
County and Riverside County, as applicable, and to deliver the Lender Title
Endorsements to Lender and the Buyer Title Policies to Buyer concurrently
therewith.
 
4.9 Closing Costs.  Buyer and/or Lender shall pay: (a) any documentary transfer
tax with respect to the Deeds; (b) the cost of recording the Deeds; (c) any
escrow fees or charges incurred in connection with this transaction; and (d) the
cost of the Lender Title Endorsements and the Buyer Title
Policies.  Notwithstanding the foregoing, in the event this Agreement is
terminated by Lender by reason of Borrower's breach of Borrower's affirmative
obligations in Sections 2.9, 2.10, 2.12 and 4.11 of under this Agreement,
Borrower and Guarantor hereby agree, jointly and severally, shall reimburse
Lender and Buyer promptly upon demand for all actual attorney's fees incurred by
Lender in connection with the preparation and negotiation of this Agreement and
performance hereunder.  The terms of this Section 4.9 shall survive the Closing
or any termination of this Agreement.
 
4.10 [Intentionally Omitted]
 
4.11 Obligations of Lender to Third Parties.  Borrower acknowledges and agrees
that acceptance by Lender or Buyer of title to the Property pursuant to the
terms of this Agreement shall not create any obligations on the part of Lender
or Buyer, or any of their
 
 
-12-

--------------------------------------------------------------------------------

 
respective successors and assigns, to third parties which may have claims,
demands, or causes of action of any kind against Borrower or any portion of the
Property.  Lender does not assume or agree to discharge any such claims, demands
or causes of action which were made or arose prior to the Closing.  Moreover,
Lender has not agreed, and will not agree, to assume or incur any liability or
responsibility with respect to:  (a) any expenses or income or sales taxes
incurred or accrued by Borrower or any receiver prior to the date of recording
of the Deeds or the completion of any Foreclosure Action (as defined below), or
(ii) except as expressly set forth in the Closing Documents, any other
obligation or liability of Borrower.  Attached  to this Agreement as Schedule
2.7 is a list of current outstanding accounts payable in connection with the
operation of the Property ("Accounts Payable").  Borrower represents and
warrants to Lender that the Accounts Payable are valid expenses with respect to
the operation of the Property and that such expenses were incurred in the
ordinary course of business.  Borrower shall deliver to Lender copies of
invoices and such other information as Lender may reasonably require to verify
the Accounts Payable.  Subject to Lender's right to verify that the Accounts
Payable are valid expenses with respect to the operation of the Property and
that such expenses were incurred in the ordinary course of business with respect
to the operation of the Property, subject to Lender's receipt of cash from the
Property sufficient to pay such amounts, Lender will pay all Accounts Payable
which have been verified by Lender promptly after Closing, but neither Lender
nor Buyer expressly assumes any obligation with respect to any Account
Payable.  The immediately preceding sentence notwithstanding, subject to
Lender's receipt of cash from the Property sufficient to pay such amount, at
Closing, Lender will pay to Premier Centers Management, Inc., accrued and unpaid
management fees in the approximate amount of Fifty Thousand Dollars
($50,000.00).  Borrower may provide an update to Schedule 2.7 as of the Closing
Date, which shall be subject to Lender's review and approval as noted above.
 
4.12 Standstill.  During the term of this Agreement, the parties agree not to
take any further actions with respect to the Riverside County Litigation, the
pending non-judicial foreclosures commenced by Lender with respect to the Deeds
of Trust and the Receivership Actions (as hereinafter defined).  For the
avoidance of doubt, the parties acknowledge and agree that the foregoing
standstill is not intended to, and shall not, toll any time period with respect
to the pending non-judicial foreclosures.
 
5. Covenant Not to Sue.
 
5.1 Covenant Not to Sue.
 
5.1.1 If and only if the Closing occurs, then, upon the Closing Date, Lender,
for itself and for Buyer and their respective successors and assigns, shall be
deemed to have covenanted and agreed, except as expressly set forth herein, not
to bring, file or commence any action, suit, claim or cause of action against
Borrower and/or Guarantor with respect to any obligation under the Loan
Documents including any deficiency (with the exception of mandatory counter or
cross-claims); provided, however, that the foregoing covenant and agreement
shall in no event extend to the continuing liabilities and obligations of
Borrower and Guarantor relating to, arising out of, or in connection with the
breach of any representation, warranty, indemnity, covenant or agreement set
forth in this Agreement or any of the documents or instruments delivered at
Closing or to any indemnities in favor of Lender under the following Indemnity
Agreements executed in favor of U.S. Bank, as predecessor in interest to
Lender:  Indemnity
 
 
-13-

--------------------------------------------------------------------------------

 
Agreement dated July 25, 2005 executed by Guarantor and LPS II; Indemnity
Agreement dated August 29, 2005 executed by Guarantor and LPS; Indemnity
Agreement dated July 24, 2007 executed by LIC, Guarantor and LPS; and Indemnity
Agreement dated July 24, 2007 executed by Guarantor and LPPD, and (b) shall not
preclude Lender from foreclosing the lien of the Deeds of Trust.
 
5.1.2 The foregoing covenant and agreement in Section 5.1.1 shall be void from
its inception, if:
 
(a) Borrower and/or Guarantor shall take any act or make any claim of rescission
of this Agreement or any of the Closing Documents; or
 
(b) a court of competent jurisdiction determines that (or any claim is made by
Borrower, Guarantor or any third party, other than by Lender or Buyer in
bankruptcy, that) the transfer of the Property to Buyer or the receipt of any
funds by any party hereunder constitutes a preference or a fraudulent
conveyance, or otherwise sets aside or holds ineffective such transfer of the
Property or such funds.
 
5.1.3 The foregoing covenant and agreement in Section 5.1.1 notwithstanding:
 
(a)           In the event that any draw on that certain Irrevocable Standby
Letter of Credit number SLCSSEA02576 in the face amount of Two Million Dollars
($2,000,000.00) issued by U.S. Bank for the benefit of Wachovia Bank, National
Association as Master Servicer on behalf of Wells Fargo Bank, Minnesota, NA, as
Trustee for the benefit of the Certificate Holders of Commercial Mortgage
Pass-Through Certificates, Series WB/UBS 2005-C16 for the account of LIC
(herein, the "Gilroy Letter of Credit"),, and neither LIC nor any other Borrower
or Guarantor reimburses Lender for the amount of such draw within ninety (90)
days after Lender's demand for reimbursement with respect thereto, then
notwithstanding Section 5.1.1, Lender shall have the right to enforce the
following documents to recover such amounts: (a) the obligations of Lakha
Investment Co., LLC with respect to that certain Continuing Reimbursement
Agreement for Standby Letters of Credit dated July 25, 2006 between Lakha
Investment Co., LLC and U.S. Bank National Association, as predecessor in
interest to Lender, and (b) the obligations of Amin S. Lakha under the following
documents, each of which were executed by Amin S. Lakha in favor of U.S. Bank
National Association, as predecessor in interest to Lender, as the same relate
to the obligations of Lakha Investment Co., LLC with respect to the
aforementioned Continuing Reimbursement Agreement for Standby Letters of
Credit:  Continuing Guaranty dated February 26, 2003 (with Spousal Consent);
Reaffirmation of Guaranty dated April 15, 2005; Continuing Guaranty dated
November 21, 2005; Continuing Guaranty dated December 30, 2005; Continuing
Guaranty dated June 8, 2006; Continuing Guaranty dated July 25, 2006; Continuing
Guaranty dated July 24, 2007; and Second Amendment to Continuing Guaranty dated
April 13, 2009.  Without limiting the generality of any provision of this
Agreement, Borrower and Guarantor acknowledge that all rights of U.S. Bank under
that certain Continuing Reimbursement Agreement for Standby Letters of Credit
dated July 25, 2006 between U.S. Bank and LIC have been assigned to Lender; and
 
 
-14-

--------------------------------------------------------------------------------

 
(b)           If Borrower and/or Guarantor files for protection under the U.S.
Bankruptcy Code within twelve (12) months after Closing, and as a result thereof
Lender or Buyer incurs any material liability or cost to respond or defend
Lender, Buyer or the Property in connection with any such bankruptcy filing,
Borrower and/or Guarantor shall indemnify Lender and Buyer for such liability or
cost, and Lender and/or Buyer shall have the right to bring an action against
Borrower and/or Guarantor to recover the same.
 
5.1.4   The foregoing covenants and agreements shall not defeat, limit or
otherwise affect any right of Lender to commence or complete foreclosure
proceedings under any Deed of Trust or any of the other Loan Documents.
 
5.1.5 Borrower and Guarantor acknowledge and agree that the obligations under
each Note and the other Loan Documents remain in full force and effect, to
enable Lender to foreclose each Deed of Trust if Lender elects to do so in
Lender's sole and absolute discretion.
 
5.1.6 The provisions of this Section 5 shall survive Closing.
 
6. Bankruptcy.
 
6.1 Relief From Automatic Stay.  Each Borrower and Guarantor hereby acknowledges
and agrees that, in consideration of the recitals and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, in the event Borrower and/or
Guarantor shall (a) file a petition for relief with any bankruptcy court or
otherwise be the subject of any petition filed under the Bankruptcy Code, (b) be
the subject of any order for relief issued under the Bankruptcy Code, (c) file
or be the subject of any petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for debts,
(d) have sought or consented to or acquiesced in the appointment of any trustee,
receiver, conservator or liquidator, (e) be the subject of any order, judgment
or decree entered by any court of competent jurisdiction approving a petition
filed against such party for any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal or state act or law relating to bankruptcy, insolvency or relief
for debts, then neither Borrower nor Guarantor shall raise any objection or
defense of any kind or nature or otherwise prevent, hinder or delay (x) any
attempt by Lender to obtain relief from any automatic stay imposed by
Section 362 of the Bankruptcy Code, or otherwise, or (y) the exercise by Lender
of any or all of the rights and remedies otherwise available to Lender, as
provided in the applicable Loan Documents and/or this Agreement, and as
otherwise provided by law.
 
6.2 Benefit to Borrower and Guarantor.  Borrower and Guarantor hereby
acknowledge and agree that:  (i) this Agreement is of considerable benefit to
Borrower and Guarantor; (ii) this Agreement allows Borrower and Guarantor to
fully settle and resolve the obligations owed to Lender, subject to the terms
contained in this Agreement; (iii) Borrower and Guarantor have received
substantial legal and financial accommodations from Lender under this Agreement;
(iv) the value of the Property is less than the debt that is secured by the
Property; and (v) Lender is entering into this Agreement in reliance on
representations of Borrower and Guarantor in this Agreement.  Borrower and
Guarantor also hereby represent and warrant to
 
 
-15-

--------------------------------------------------------------------------------

 
Lender and acknowledge and agree as follows:  (a) Borrower and Guarantor do not
currently intend to file a bankruptcy petition and have no intention of seeking
a non-consensual plan of reorganization in any bankruptcy forum; (b) any attempt
to sell the Property or otherwise reorganize Borrower's financial affairs and to
pay and perform Borrower's obligations to Lender would be fruitless and
impracticable to achieve; (c) any filing by Borrower of a voluntary petition in
bankruptcy or the exercise of like or similar rights by Borrower prior to
satisfaction in full of the indebtedness to Lender under the Loan Documents
would be inconsistent with and contrary to the intentions of the parties hereto
and made only with the intention of hindering or delaying Lender in the
enforcement of Lender's rights as a secured creditor; (d) Borrower cannot
formulate or implement a successful plan of reorganization in any such
proceeding (whether in bankruptcy or under a like proceeding) which would
adequately and sufficiently protect the rights of Lender or enable Borrower to
satisfy Borrower's obligations to Lender; (e) in light of the foregoing, any
such filing would be made in bad faith, as such term is used by courts in
construing the Bankruptcy Code, as to Lender and only with the intention to
hinder or delay Lender from exercising its rights and remedies as to the
obligations of Borrower to Lender (whether hereunder or otherwise) and the
Property (and/or other collateral) securing such obligations; (f) in light of
the foregoing, if any voluntary or involuntary proceeding in bankruptcy or under
like laws granting relief to Borrower is filed by or against Borrower, Lender
shall, in addition to any other rights or remedies set forth in this Section 6
or otherwise in this Agreement, have the right to seek and obtain immediate
relief from any stay and to have the exclusivity period for the filing of any
plan of reorganization terminated, and Borrower hereby waives any objection or
opposition in any manner to the relief requested by Lender or the termination of
any such exclusivity period in a bankruptcy proceeding; and (g) Borrower shall
not solicit, assist or encourage any third party to file an involuntary
bankruptcy petition against Borrower.  Lender is relying on, among other things,
the representations, warranties and covenants contained in this Section 6.2 in
entering into this Agreement.
 
7. Consent to Foreclosure.
 
7.1 General.  Without in any way limiting the terms and provisions of
Section 5.1 hereof, subject to the provisions of Section 4.12 hereof, Borrower
and Guarantor acknowledge and agree that Lender has commenced Foreclosure
Actions in connection with the Loans and the Property and that, at any time, if
Lender, in Lender's sole and absolute discretion, determines that it is in
Lender's best interest to do so, Lender shall be entitled under this Agreement,
without any prior notice whatsoever to Borrower, to (a) prosecute through
completion, in Lender's sole discretion, a judicial or non-judicial foreclosure
action or public sale under applicable law pursuant to the applicable Deed of
Trust (each, a "Foreclosure Action") and to have the Property sold in one or
more foreclosure or public sales (as the case may be), and (b) obtain any
judicial order confirming or approving any such sale(s).  In connection with any
Foreclosure Action, if requested by Lender, Borrower shall, as applicable (which
applicability shall be determined by Lender in Lender's sole
discretion):  (i) accept service of process from Lender of a summons and
complaint and/or notice of hearing or public sale; and (ii) execute and deliver
to Lender any one or more of the following:  (A) a notice and acknowledgement of
receipt of summons and complaint and/or notice of hearing or public sale, (B) a
waiver of right to notice and hearing and/or public sale, (C) a consent decree
of foreclosure, (D) any acknowledgment that the sale(s) were commercially
reasonable dispositions of the Property after sale(s) and waiving any rights in
opposition thereto that might otherwise exist, (E) a consent
 
 
-16-

--------------------------------------------------------------------------------

 
order authorizing foreclosure, and (F) any other document, instrument, pleading,
notice or writing Lender may deem necessary to prosecute to completion and/or
effectuate any Foreclosure Action or the purpose and intent of this Agreement
(collectively, the "Consensual Foreclosure Materials").  Borrower shall raise no
objection or defense and shall take no action to hinder, delay or otherwise
interfere with (including, without limitation, the commencement of any action
for injunctive relief), object to or appeal any Foreclosure Action or any
sale(s) of the Property or Lender's prosecution of any Foreclosure Action, the
entry of any judgment or the confirmation of any sale(s) of any of the
Property.  With respect to any such Foreclosure Action, Borrower agrees to
cooperate in the submission, preparation or execution of any documents
reasonably necessary or reasonably required for the expeditious prosecution of
such Foreclosure Action as reasonably determined by the Lender.  The covenant
contained in this Section 7.1 shall survive the Closing, provided that the
Covenant Not to Sue given by Lender in Section 5.1 of this Agreement remains in
force.
 
7.2 Receivership.  Promptly after the Effective Date, Lender and Borrower shall
cause the hearings in the Receivership Action in Sacramento County, which is
currently scheduled for January 31, 2010 to be continued to the next available
hearing date that is no sooner than thirty (30) days after the current hearing
date.  Promptly after the Closing, Lender shall dismiss the Receivership
Actions.
 
7.3 Kirkland Deed of Trust.  Promptly after Lender's receipt of evidence
satisfactory to Lender that the Gilroy Letter of Credit has been terminated and
no draws have been made on the Gilroy Letter of Credit, Lender shall deliver to
Borrower a deed of reconveyance or instrument of release with respect to that
certain Deed of Trust dated April 13, 2009 executed by Lakha Properties -
Kirkland, LLC, a Washington limited liability company, which was recorded on
April 16, 2009 as Instrument No.  20090416000282, with the official records of
King County, Washington.
 
7.4 Riverside County Litigation.  If Closing does not occur before the date on
which responsive pleadings must be filed by the defendants in the Riverside
County Litigation, Borrower and Guarantor shall cause their legal counsel to
provide such extensions as defendants' counsel may require so that defendants
may file such responsive pleadings after the regular filing deadline if Closing
does not occur.  Without limiting the foregoing, it is the parties intention
that the Riverside County Litigation shall be stayed so long as this Agreement
is in effect.
 
7.5 Judicial Reference Agreements.  The parties hereto acknowledge and agree the
provisions of the following agreements shall not apply to any dispute with
respect to this Agreement, nor shall any such dispute be subject to such
agreements:  California Judicial Reference Agreement dated as of July 24, 2007
between LPS and U.S. Bank; California Judicial Reference Agreement dated as of
July 24, 2007 between LPS II and U.S. Bank; and California Judicial Reference
Agreement dated as of July 24, 2007 between LPPD and U.S. Bank.
 
8. Acknowledgments.  Borrower and Guarantor each acknowledge and agree that the
Loan Documents are in full force and effect and are the valid and legally
binding obligations of the Borrower, and Guarantor, as applicable, free from all
legal and equitable defenses, offsets and counterclaims.  Borrower and Guarantor
each hereby ratify and confirm their respective liabilities, obligations and
agreements under all of the Loan Documents, except as may be
 
 
-17-

--------------------------------------------------------------------------------

 
specifically and expressly modified by this Agreement, and the liens and
security interests created thereby, and acknowledge that (a) Borrower is in
default of its liabilities and obligations under the Loan Documents and that
neither Borrower nor Guarantor have any defenses, claims, counterclaims or
set-offs of any kind or nature whatsoever to the enforcement by Lender of the
liabilities, obligations and agreements contained in the Loan Documents, and
each hereby forever waive any right to assert any such defense, claim,
counterclaims, or setoff, (b) Lender has fully performed all obligations to
Borrower and/or the Guarantor that Lender may have had or has on and as of the
Effective Date, and (c) Lender does not waive, diminish or limit any term or
condition contained in any of the Loan Documents, except as specifically and
expressly set forth in this Agreement.
 
9. Notices.  All notices and communications to any party hereunder shall be in
writing and shall be deemed properly given if delivered personally or sent by
Federal Express or similar generally recognized overnight carrier regularly
providing proof of delivery to the following addresses or at such other address
as such party may specify from time to time by notice to the other parties:
 
 
To Buyer or Lender:
ROIC CA Notes, LLC
c/o Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, New York  10577
Attention:  Chief Financial Officer

 
 
With a copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
Three Embarcadero Center, 12th Floor
San Francisco, California  94111-4074
Attention:  Stephen P. Lieske, Esq.

 
 
To Borrower or Guarantor:
Lakha Investment Co., L.L.C.
Lakha Properties-Sacramento II, LLC
Lakha Properties-Sacramento, LLC
Lakha Properties-Palm Desert, LLC
Amin S. Lakha
c/o Lakha Investment Company
500 108th Avenue N.E., Suite 2050
Bellevue, WA 98004
Attention: Amin S. Lakha

 
For the avoidance of doubt, one notice addressed to each of the aforementioned
Borrower and Guarantor parties shall be sufficient with respect to any notice to
be sent to Borrower and Guarantor.
 
 
With a copy to:
Best Best & Krieger
3750 University Avenue
Riverside, CA 92502
Attention:  Jerry R. Dagrella, Esq.

 
 
-18-

--------------------------------------------------------------------------------

 
Any notice so given by overnight courier shall be deemed to have been given as
of the date of delivery (whether accepted or refused) established by the
overnight carrier's proof of delivery.  Any such notice not so given shall be
deemed given upon receipt of the same by the party to whom the same is to be
given.
 
10. Miscellaneous.
 
10.1 Entire Agreement.  This Agreement and the Closing Documents supersede any
prior agreement, oral or written, and contain the entire agreement among Lender,
Buyer and Borrower with respect to the subject matter hereof.  No subsequent
agreement, representation or promise made by or to any party hereto shall be of
any effect unless made in writing by the party to be bound thereby.  Any
amendment to this Agreement shall be in writing signed by all parties
hereto.  Neither this Agreement nor any of the documents and instruments
delivered at Closing shall create any rights in any third party (other than
Buyer) and may be amended by the parties hereto as set forth herein without
liability to any third party.
 
10.2 Further Assurances.  Borrower and Guarantor shall, whenever and as often as
it shall be requested to do so by Lender or Buyer, cause to be executed,
acknowledged or delivered any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of Lender or Buyer, in
order to carry out the intent and purpose of this Agreement.
 
10.3 Construction.  This Agreement and the Closing Documents shall be construed
as a whole and in accordance with their fair meaning.  Captions and
organizations are for convenience only and shall not be used in interpreting
this Agreement or the Closing Documents.  Whenever the words "including",
"include" or "includes" are used in this Agreement or the Closing Documents,
they shall be interpreted in a non-exclusive manner as though the words "without
limitation" immediately followed the same.  Masculine, feminine, or neuter
gender and the singular and the plural number, shall each be considered to
include the other whenever the context so requires.  If any party consists of
more than one person, each such person shall be jointly and severally liable.
 
10.4 No Waiver.  The waiver by any party of the performance of any covenant,
condition or promise shall not invalidate this Agreement, nor shall it be
construed a waiver by any other party or of any other covenant, condition or
promise.  The waiver by any party of the time for performing any act shall not
be considered a waiver of the time for performing any other act or an identical
act required to be performed at a later time.  No waiver shall be enforceable
against any party unless signed by such party in writing.
 
10.5 Governing Law.  This Agreement and the Closing Documents shall be construed
in accordance with and governed by the laws of the State of California (without
taking into account conflicts of law).
 
10.6 Counterparts.  This Agreement and the Closing Documents may be executed in
any number of counterparts so long as each signatory hereto or thereto executes
at least one such counterpart.  Each such counterpart shall constitute one
original but all such counterparts taken together shall constitute one and the
same instrument.
 
 
-19-

--------------------------------------------------------------------------------

 
10.7 Controversy.  In the event of any controversy, claim or dispute between the
parties hereto affecting or relating to the purposes or subject matter of this
Agreement or the documents and instruments executed and delivered at Closing,
the prevailing party or parties shall be entitled to recover from the
nonprevailing party or parties all of the prevailing party's expenses,
including, but not by way of limitation, attorneys' fees (including the value of
in-house counsel services).
 
10.8 No Merger, etc.  It is the intent of Lender, Buyer and Borrower that
(a) the interests of Borrower conveyed to Buyer hereunder and the interests of
Lender existing under each Deed of Trust shall not merge upon or after Closing,
(b) each Deed of Trust and the applicable Note shall continue in full force and
effect and such Deed of Trust shall remain as a first priority lien against the
applicable Real Property notwithstanding the transfer of the Real Property to
Buyer and Lender's covenant not to sue Borrower pursuant to Section 5.1 hereof,
and (c) Lender shall retain the right to foreclose upon the Real Property,
whether judicially or non-judicially pursuant to its power of sale under such
Deed of Trust, after the Closing but agrees not to seek a judgment for
deficiency against Borrower or its constituent members.
 
10.9 Absolute Conveyance.  Borrower acknowledges and agrees that (a) the
conveyance to Lender or Buyer of the Property, according to the terms of this
Agreement, is given voluntarily and is an absolute conveyance of all of
Borrower's right, title and interest in and to the Property in fact as well as
form and is not intended as a mortgage, trust conveyance, deed of trust or
security instrument of any kind; and (b) the consideration for such conveyance
is exactly as recited herein and Borrower has no further interest or claim of
any kind (including but not limited to homestead rights and rights of
redemption) in or to any portion of the Property, or to the proceeds and profits
which may be derived thereof, whether sold for more or less than the outstanding
indebtedness due under the Loan Documents.
 
10.10 Indemnification.  Following the Closing, Borrower and Guarantor shall
indemnify, defend, protect, and hold harmless Lender, Buyer, and their
respective partners, officers, shareholders, directors, managers, members,
agents, servants, contractors, employees, parents, affiliated and subsidiary
corporations, partnerships and limited liability companies and
predecessors-in-interest (collectively the "Lender Released Parties"), and each
of them, from and against any and all claims arising directly or indirectly from
(a) any material breach in any representation or warranty made by Borrower in
this Agreement or any of the Closing Documents, (b) the failure of Borrower to
observe or perform any material agreement, covenant or provision of this
Agreement or the Closing Documents, (c) any material breach of or default by
Borrower under any Contract, Lease or Permissible Exception, (d) any acts or
events by or caused by Borrower or Borrower's agents, or of which Borrower or
Borrower's agents have knowledge, with respect to the Property, which occur on
or prior to the Closing Date, or (e) any claim by any direct or indirect owner
of Borrower in connection with the Property, the Loan, the Loan Documents, this
Agreement or the documents and instruments executed and delivered at
Closing.  The obligations of Borrower and Guarantor under this Section 10.10
shall survive Closing.
 
10.11 References.  References in this Agreement to paragraphs or exhibits shall
refer to paragraphs and exhibits to this Agreement unless the context requires
otherwise.  All exhibits are hereby incorporated into this Agreement in their
entirety by this reference.
 
 
-20-

--------------------------------------------------------------------------------

 
10.12 Confidentiality.  The parties hereto shall keep the terms of this
Agreement strictly confidential and shall not disclose or permit their employees
or agents to disclose the terms of this Agreement: (a) except for reasonably
necessary disclosures to a party's attorneys, accountants and representatives,
and (b) except as required by applicable law including, without limitation,
securities laws applicable to Lender, Buyer and their affiliates.  The foregoing
shall not prohibit Lender, Buyer and their affiliates from (a) distributing
press releases regarding the acquisition of the Property, and (b) informing U.S.
Bank of this Agreement.
 
10.13 Time of the Essence.  Time is of the essence of this Agreement.
 
10.14 Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
 
10.15 Effect on Loan Documents.  Neither the provisions of, nor any performance
under, this Agreement shall amend, modify, supplement, extend, delay, renew,
terminate, waive, release or otherwise limit or prejudice Lender's rights and
remedies or Borrower's obligations under the Loan Documents (including Lender's
right to receive full payment as well as late charges, delinquent interest and
all other charges provided for in the Loan Documents), subject, however, to
Section 5.1 and Exhibit F-2, if, and only if, the Closing occurs.
 
10.16 Not an "Action".  Borrower acknowledges that neither this Agreement, nor
any remedy or other action taken pursuant to this Agreement, shall constitute an
"action", violate the "one-form of action rule," the "security-first rule", or
otherwise give rise to any application of California one-action or
anti-deficiency rules which apply to notes secured by real property, and
Borrower waives its rights under Sections 580a, 580b, 580c, 580d, 725a, 726,
728, 729.010, 729.060 and 729.070 of the California Code of Civil Procedure in
connection with this Agreement and all payments to be made by Borrower
hereunder.
 
10.17 Survival.  All warranties, representations, covenants, obligations and
agreements contained in this Agreement shall survive the Closing hereunder for a
period of two (2) years.  All warranties and representations shall be effective
regardless of any investigation made or which could have been made.
 
10.18 Waiver of Trial by Jury.  To the maximum extent permitted by law, the
parties hereby irrevocably waive their respective rights to a jury trial of any
claim or cause of action based upon or arising out of this Agreement or the Loan
Documents.  This waiver shall apply to any subsequent amendments, renewals,
supplements or modifications to this Agreement.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the Court.
 
10.19 Relationship.  This Agreement is not intended, and shall not be construed
to create a joint venture, partnership or agency relationship between Lender and
Borrower.
 
 
-21-

--------------------------------------------------------------------------------

 
10.20 Mortgagee in Possession.  Borrower agrees that Lender is not a
mortgagee-in-possession and that this Agreement does not create any obligation
on the part of Lender to manage or operate the Property or give Lender any
control over the Property until after the Closing Date.
 
10.21 ORAL AGREEMENTS.  PLEASE BE ADVISED THAT ORAL AGREEMENTS OR ORAL
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR FORBEAR FROM ENFORCING REPAYMENT OF
A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
10.22 Settlement Agreement.  If this Agreement is terminated for any reason, and
there is ever any subsequent judicial or similar proceeding with respect to the
Loans or any of the Loan Documents, including, without limitation, the Riverside
County Litigation, the Receivership Actions, any foreclosure on the Property, or
any bankruptcy filing by a party, none of Lender nor Borrower nor Guarantor may
present in such proceeding as evidence this Agreement or any evidence resulting
from conduct by any of such parties (verbal or nonverbal, or express or implied)
in connection with the communications relating to this Agreement.  The foregoing
sentence is intended to be broader than the restrictions on admissibility
contained in Section 1152 of the California Evidence Code and Rule 408 of the
Federal Rules of Evidence.  The foregoing shall not, however, apply to any
judicial or similar proceeding relating to a dispute with respect to this
Agreement.
 
[End of Text; Signatures on Next Page]
 
 
-22-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Conveyance in Lieu of
Foreclosure Agreement to be executed as of the Effective Date first above
written.
 

  LENDER:          
ROIC CA NOTES LLC,
a Delaware limited liability company
                By:
/s/ John Roche
     
Name:  John Roche
Title:  Chief Financial Officer
 

 
[Signatures Continue on Next Page]
 


 
 
 
 
 
 
-23-

--------------------------------------------------------------------------------

 
 

  BORROWER:                
LAKHA INVESTMENT CO., L.L.C.,
a Washington limited liability company
                By:
/s/ Amin S. Lakha
    Amin S. Lakha, Manager                
LAKHA PROPERTIES-SACRAMENTO II, LLC
a Washington limited liability company
                By:
/s/ Amin S. Lakha
    Amin S. Lakha, Manager                
LAKHA PROPERTIES-SACRAMENTO, LLC,
a Washington limited liability company
                By:
/s/ Amin S. Lakha
   
Amin S. Lakha, Manager
                   
LAKHA PROPERTIES-PALM DESERT, LLC,
a Washington limited liability company
                By:
/s/ Amin S. Lakha
     
Amin S. Lakha, Manager
                    GUARANTOR:                 /s/ Amin S. Lakha     Amin S.
Lakha, an individual  

 
 
 
-24-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LEGAL DESCRIPTIONS OF THE LAND
 
 
[To be Attached]
 
 
 
 
 
 
 


EXHIBIT A
-1-

--------------------------------------------------------------------------------

 
EXHIBIT A-1
 
 
LEGAL DESCRIPTION OF LPS LAND
 
PARCEL A:
 
PARCELS 1, 2, 5, 8, 9 AND 10, AS SHOWN ON THE MAP FILED FOR RECORD ON OCTOBER
13, 1982 IN BOOK 73 OF PARCEL MAPS, PAGE 11, OFFICIAL RECORDS OF SACRAMENTO
COUNTY; SUBJECT TO BOUNDARY LINE ADJUSTMENT RECORDED NOVEMBER 25, 2003 IN BOOK
20031125, PAGE 1070, O.R.
 
PARCEL B:
 
PARCELS 3 AND 4, AS SHOWN ON THE MAP FILED FOR RECORD ON OCTOBER 13, 1982 IN
BOOK 73 OF PARCEL MAPS, PAGE 11, OFFICIAL RECORDS OF SACRAMENTO COUNTY; ALSO
DESCRIBED AS PARCEL ONE OF CERTIFICATE OF COMPLIANCE RECORDED JULY 13, 1988 IN
BOOK 880713, PAGE 890, OFFICIAL RECORDS.
 
PARCEL C:
 
PARCELS 6, 7 AND 11, AS SHOWN ON THE MAP FILED FOR RECORD ON OCTOBER 13, 1982 IN
BOOK 73 OF PARCEL MAPS, PAGE 11, OFFICIAL RECORDS OF SACRAMENTO COUNTY; ALSO
DESCRIBED AS PARCEL TWO OF CERTIFICATE OF COMPLIANCE RECORDED JULY 13, 1988 IN
BOOK 880713, PAGE 890, OFFICIAL RECORDS; SUBJECT TO BOUNDARY LINE ADJUSTMENT
RECORDED NOVEMBER 25, 2003 IN BOOK 20031125, PAGE 1070, O.R.
 
EXHIBIT A-1
-1-

--------------------------------------------------------------------------------

 
EXHIBIT A-2
 
 
LEGAL DESCRIPTION OF LPS II LAND
 
The land referred to herein is situated in the State of California, County of
Sacramento, Unincorporated Area, described as follows:
 
PARCEL NO. 1:
 
ALL THAT PORTION OF SECTION 16, TOWNSHIP 9 NORTH, RANGE 7 EAST, M.D.M., SITUATED
IN THE COUNTY OF SACRAMENTO, STATE OF CALIFORNIA, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
 
BEGINNING AT A 1/2 INCH STEEL BAR WITH WASHER STAMPED "SAC. CO. R/W MNT" SET
FLUSH WITH THE ROAD SURFACE OF THE INTERSECTION OF THE NORTHERLY BOUNDARY OF
THAT CERTAIN COUNTY ROAD COMMONLY KNOWN AS FOLSOM BLVD, WITH THE EASTERLY
BOUNDARY OF THAT CERTAIN COUNTY ROAD AND COMMONLY KNOWN AS HAZEL AVENUE; THENCE
ALONG THE SOUTHEASTERLY BOUNDARY OF U.S. ROUTE 50 AS SHOWN ON THAT CERTAIN STATE
OF CALIFORNIA RIGHT-OF-WAY MAP (SAC-50-16,0 A-5924-050.1) NORTH 25°47'10" WEST
347.50 FEET; THENCE ALONG A CURVE TO THE RIGHT WITH A RADIUS OF 300.00 FEET, THE
CHORD OF WHICH BEARS NORTH 24°44'02" EAST 364.26 FEET; THENCE NORTH 62°06'60"
EAST 67.78 FEET; THENCE LEAVING SAID SOUTHEASTERLY BOUNDARY OF U.S. ROUTE 50,
SOUTH 24°43'10" EAST 293.41 FEET; THENCE NORTH 63°55'20" EAST 135.00 FEET;
THENCE SOUTH 24°43'10" EAST 292.00 FEET; THENCE SOUTH 63°55'20" WEST 458.80
FEET; THENCE NORTH 25°47'10" WEST 5.75 FEET TO A BRASS TAG SET IN CONCRETE
STAMPED LS2217"; THENCE SOUTH 63°55'20"; THENCE WEST 16.30 FEET TO THE POINT OF
BEGINNING.
 
APN: 069-0050-006-0000.
 
PARCEL NO. 2:
 
ALL THAT PORTION OF SECTION 16, TOWNSHIP 9 NORTH, RANGE 7 EAST, M.D.M. SITUATED
IN THE COUNTY OF SACRAMENTO, STATE OF CALIFORNIA, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
 
BEGINNING AT THE MOST NORTHERLY CORNER OF THAT PARTICULAR 100.00 ACRE TRACT OF
LAND DESCRIBED IN THE DEED FROM NATOMAS COMPANY OF CALIFORNIA, A CALIFORNIA
CORPORATION DATED NOVEMBER 29, 1920, RECORDED JANUARY 6, 1921, IN BOOK 551 OF
DEEDS, PAGE 168 SAID POINT OF BEGINNING ALSO BEING THE NORTHEAST CORNER OF
PARCEL B OF THAT PARTICULAR PARCEL MAP FILED IN BOOK 68 OF PARCEL MAPS AT PAGE
31, SACRAMENTO COUNTY RECORDS; THENCE FROM SAID POINT OF BEGINNING ALONG THE
NORTH LINE OF SAID 10.00 ACRE TRACT AND SAID PARCEL B SOUTH 64°49'00" WEST 70.03
FEET; THENCE SOUTH 51°21'30" WEST 377.20 FEET; THENCE SOUTH 46°40'00" WEST 30.00
FEET; THENCE LEAVING SAID NORTH LINE NORTH
 
EXHIBIT A-2
-1-

--------------------------------------------------------------------------------

 
24°19'30" WEST 143.60 FEET TO A POINT THE NORTH LINE OF THE HEREIN DESCRIBED
REAL PROPERTY AND OF THAT PARTICULAR DIRECTORS DEED FILED IN BOOK 8206-15 AT
PAGE 326 FROM WHICH THE POINT OF BEGINNING OF SAID DIRECTORS DEED BEARS ALONG
LAST SAID NORTH LINE SOUTH 53°38'30" WEST 207.31 FEET; THENCE ALONG THE NORTH
LINE OF LAST SAID DEED NORTH 53°38'30" EAST 474.29 FEET TO THE WESTERNMOST
CORNER OF THAT PARTICULAR DEED FILED IN BOOK 8410-25 AT PAGE 391, OFFICIAL
RECORDS; THENCE ALONG THE WEST LINE OF LAST SAID DEED SOUTH 24°19'30" EAST
126.09 FEET TO THE MOST WESTERLY CORNER OF PARCEL A AS SAID PARCEL IS SHOWN IN
BOOK 23 OF PARCEL MAPS, AT PAGE 19; THENCE ALONG THE WEST LINE OF SAID PARCEL
"A" SOUTH 24°19'30" EAST 10.30 FEET TO THE POINT OF BEGINNING.
 
AND MORE PARTICULARLY DESCRIBED AS PARCEL 1 IN THAT CERTAIN CERTIFICATE OF
COMPLIANCE (LOT LINE ADJUSTMENT) RECORDED JUNE 29, 1988 IN BOOK 8806-29, PAGE
1655, OFFICIAL RECORDS.
 
APN 068-0050-12-0000
 
PARCEL NO. 3:
 
ALL THAT PORTION OF "RANCHO RIO DE LOS AMERICANOS", THE OFFICIAL PLAT OF WHICH
IS RECORDED IN THE OFFICE OF THE RECORDER OF SAID COUNTY IN BOOK 1 OF MAPS, MAP
NO. 2, DESCRIBED AS FOLLOWS:
 
BEGINNING AT THE MOST WESTERLY CORNER OF PARCEL A, AS SAID PARCEL IS SHOWN ON
THAT CERTAIN PARCEL MAP ENTITLED "A PORTION OF PROJECTED SECTION 16, T, 9N., R
7E., M.D.B.&M., BEING IN RANCHO RIO DE LOS AMERICANOS", RECORDED IN THE OFFICE
OF SAID RECORDER IN BOOK 23 OF PARCEL MAPS, AT PAGE 19; THENCE FROM SAID POINT
OF BEGINNING NORTH 24°46'42" WEST 127.22 FEET TO A POINT LOCATED ON THE
SOUTHERLY RIGHT-OF-WAY LINE OF STATE OF CALIFORNIA FREEWAY 50; THENCE ALONG SAID
RIGHT-OF-WAY LINE NORTH 53°13'46" EAST 269.77 FEET AND NORTH 61°38'25" EAST
147.16 FEET; THENCE LEAVING SAID RIGHT-OF-WAY LINE SOUTH 24°44'14° EAST 191.86
FEET TO A POINT LOCATED ON THE SOUTHERLY LINE OF THE AMERICAN RIVER CANAL
RIGHT-OF-WAY; THENCE ALONG SAID RIGHT-OF-WAY LINE SOUTH 63°41'16" WEST 79.30
FEET TO THE MOST NORTHERLY CORNER OF PARCEL B, AS SAID PARCEL IS SHOWN ON SAID
PARCEL MAP; THENCE CONTINUING ALONG SAID SOUTHERLY CANAL RIGHT-OF-WAY LINE AND
THE NORTHERLY BOUNDARY OF SAID PARCEL MAP SOUTH 63°41'16" WEST 155.15 FEET AND
SOUTH 67°03'52" WEST 176.34 FEET TO THE POINT OF BEGINNING, ALSO SHOWN AS PARCEL
NO. 1 ON LOT LINE ADJUSTMENT RECORDED OCTOBER 25, 1984, IN BOOK 8410-28, PAGE
0386, OFFICIAL RECORDS.
 
APN: 069-0060-085-0000
 
PARCEL NO. 4:
 
EXHIBIT A-2
-2-

--------------------------------------------------------------------------------

 
ALL THAT PORTION OF SECTION 16, TOWNSHIP 9 NORTH, RANGE 7 EAST, M.D.M., SITUATED
IN THE COUNTY OF SACRAMENTO, STATE OF CALIFORNIA, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
 
BEGINNING AT A POINT FROM WHICH A ONE-HALF INCH STEEL BAR WITH WASHER STAMPED
"SAC.CO.R/W MNT" AT THE INTERSECTION OF THE NORTHERLY BOUNDARY OF THAT CERTAIN
COUNTY ROAD COMMONLY KNOWN AS FOLSOM BOULEVARD WITH THE EASTERLY BOUNDARY OF
THAT CERTAIN COUNTY ROAD COMMONLY KNOWN AS HAZEL AVENUE BEARS THE FOLLOWING:
 
TO THE LEFT ALONG THE ARC OF A 300.00 FOOT RADIUS CURVE BEING CONCAVE
SOUTHEASTERLY, AND BEING SUBTENDED BY A CHORD BEARING SOUTH 25°07'44" WEST
364.26 FEET AND SOUTH 25°23'30" EAST 347.50 FEET; THENCE FROM SAID POINT OF
BEGINNING AT THE WEST CORNER OF THAT PARTICULAR DIRECTORS DEED FILED IN BOOK
820615 OF OFFICIAL RECORDS AT PAGE 326 ALONG THE NORTH LINE OF LAST SAID DEED
NORTH 53°38'30" EAST 207.31 FEET; THENCE LEAVING SAID NORTH LINE SOUTH 24°19'30"
EAST 143.60 FEET TO THE NORTHWEST CORNER OF PARCEL B OF THAT PARTICULAR PARCEL
MAP FILED IN BOOK 68 OF PARCEL MAPS AT PAGE 31; THENCE ALONG THE WEST LINE OF
SAID PARCEL MAP SOUTH 24°19'30" EAST 186.38 FEET; THENCE LEAVING SAID WEST LINE
SOUTH 64°19'00" WEST 135.00 FEET; THENCE ALONG A LINE BEING PARALLEL TO SAID
WEST LINE NORTH 24°19'30" WEST 293.71 FEET TO THE SOUTH LINE OF THAT PARTICULAR
DIRECTORS DEED FILED IN BOOK 8206-15 AT PAGE 326; THENCE ALONG SAID SOUTH LINE
SOUTH 62°30'30" WEST 67.78 FEET TO THE POINT OF BEGINNING AND MORE PARTICULARLY
DESCRIBED AS PARCEL 2 IN THAT CERTAIN CERTIFICATE OF COMPLIANCE (LOT LINE
ADJUSTMENT) RECORDED JUNE 29, 1988 IN BOOK 8806-29 AT PAGE 1655, OFFICIAL
RECORDS.
 
APN: 069-0050-011-0000
 
PARCEL NO. 5:
 
RECIPROCAL EASEMENTS FOR INGRESS, EGRESS, PEDESTRIAN PASSAGE AND VEHICLE
MANEUVERING/AND PARKING OVER THE PAVED AND PARKING AREAS NOW OR HEREAFTER
LOCATED ON SAID LAND AS CREATED BY RECIPROCAL EASEMENT AGREEMENT BY AND BETWEEN
RUSSELL G. KNAUER AND MARJORIE C. KNAUER, HUSBAND AND WIFE AND MARLON R. GINNEY
AND DOLORES J. GINNEY, HUSBAND AND WIFE DATED JANUARY 23, 1987 AND BEING
RECORDED ON FEBRUARY 3, 1937, SERIAL NO. 31110.
 
EXCEPTING THEREFROM EASEMENTS RIGHTS LOCATED WITHIN PARCELS 1, 2 AND 3 ABOVE
DESCRIBED.
 
PARCEL NO. 6:
 
PARCEL A AS SHOWN ON THE PARCEL MAP "PORTION OF SECTION 16, T. 9N., R. 7E,
M.D.B. & M. IN RANCHO RIO DE LOS AMERICANOS", FILED IN THE OFFICE OF THE
 
EXHIBIT A-2
-3-

--------------------------------------------------------------------------------

 
RECORDER OF SACRAMENTO COUNTY, CALIFORNIA ON JANUARY 4, 1982, IN BOOK 68 OF
PARCEL MAPS, MAP NO. 31.
 
APN 069-0050-009-0000
 
 
 
 
 
 
 
 

 
EXHIBIT A-2
-4-

--------------------------------------------------------------------------------

 
EXHIBIT A-3
 
 
LEGAL DESCRIPTION OF LPPD LAND
 
PARCEL 1
 
PARCEL A, AS SHOWN ON EXHIBIT "B" ATTACHED TO CERTIFICATE OF COMPLIANCE (WAIVER
OF PARCEL MAP PMW 07-10) RECORDED JUNE 1,2007 AS INSTRUMENT NO. 20070364238 OF
OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA AND DESCRIBED AS FOLLOWS:
 
That certain parcel of land situated in the City of Palm Desert, County of
Riverside, State of California, being portions of Parcels 1, 5 and 7 as shown on
Parcel Map No. 27400 filed in Book 183, Pages 38 through 42, of Parcel Maps, in
the Office of the County Recorder, of said County of Riverside, more
particularly described as a whole as follows:
 
BEGINNING at the southeasterly corner of said Parcel 7, said point being the
common corner between Parcels 7, 12 and 13 of said Parcel Map No. 27400:
 
thence along the southerly line of said Parcels 1 and 7 through the following
three courses:
 
South 89°45'08" West 233.1 1 feet;
 
thence North 00°14'52" West 57.03 feet;
 
thence South 89°45'08" West 158.43 feet;
 
thence leaving the southerly line of said Parcel 1 North 01°11'41" East 198.86
feet to a point on the southerly line of said Parcel 7, said point being distant
thereon South 88°47'48" East 17.22 feet from the southeast corner of said Parcel
5;
 
thence North 01°11'10" East 259.73 feet;
 
thence North 88°48'16" West 18.42 feet;
 
thence North 01°11'44" East 87.42 feet to a point on the northerly line of said
Parcel 5, said point being distant thereon North 88°47'48" West 1.29 feet from
the northeast corner of said Parcel 5,
 
thence continuing North 01°11'44" East 177.88 feet to a point on a non-tangent
curve concave southerly and having a radius of 475.00 feet, a radial line of
said curve from said point bears South 09°00'09" East, said point being on the
southerly right-of-way line of Market Place as shown on said Parcel Map No.
27400;
 
thence along said right of way line through the following two courses:
 
along said curve easterly 84.61 feet through a central angle of 10°12'21";
 
EXHIBIT A-3
-1-

--------------------------------------------------------------------------------

 
thence tangent from said curve South 88°47'48" East 236.49 feet to the
northeasterly corner of said Parcel 7;
 
thence leaving said right of way line along the easterly line of said Parcel 7
through the following nine courses:
 
South 01°12'12" West 163.41 feet;
 
thence North 88°47'48" West 69.81 feet;
 
thence South 01°1 2'12" West 322.00 feet;
 
thence South 88°47'48" East 120.33 feet
 
thence South 01°12'12" West 56.67 feet;
 
thence South 88°47'48" East 250.15 feet;
 
thence South 01°12'12" West 45.72 feet;
 
thence North 88°47.48" West 209.90 feet;
 
thence South 01°12'12' West 190.71 feet to the POINT OF BEGINNING.
 
PARCEL 2
 
PARCEL B AS SHOWN ON EXHIBIT "B" ATTACHED TO CERTIFICATE OF COMPLIANCE (WAIVER
OF PARCEL MAP PMW 07-10) RECORDED JUNE 1, 2007 AS INSTRUMENT NO. 20070364238 OF
OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA AND DESCRIBED AS FOLLOWS:
 
That certain parcel of land situated in the City of Palm Desert, County of
Riverside, State of California, being portions of Parcels 1, 5, 6 and 7 as shown
on Parcel Map No. 27400 filed in Book 183, Pages 38 through 42, of Parcel Maps,
in the Office of the County Recorder, of said County of Riverside, more
particularly described as a whole as follows:
 
BEGINNING at the northwest corner of Parcel 15 of said Parcel Map No. 27400;
 
thence along the northerly line of said Parcel 15 North 89°45'08" East 12.70
feet to a point distant thereon South 89°45'08" West 158.43 feet from the
northeast corner of said Parcel 15;
 
thence leaving the northerly line of said Parcel 15 North 01°11'41" East 198.86
feet to a point on the southerly line of said Parcel 7, said point being distant
thereon South 88°47'48" East 17.22 feet from the southeast corner of said Parcel
5;
 
thence North 01°11'10" East 259.73 feet;
 
thence North 88°48'16" West 18.42 feet;
 
EXHIBIT A-3
-2-

--------------------------------------------------------------------------------

 
thence North 01°11'44" East 87.42 feet to a point on the northerly line of said
Parcel 5, said point being distant thereon North 88°47'48" West 1.29 feet from
the northeast corner of said Parcel 5;
 
thence continuing North 01°11'44" East 177.88 feet to a point on a non-tangent
curve concave southerly and having a radius of 475.00 feet, a radial line of
said curve from said point bears South 09°00'09" East, said point being on the
southerly right-of-way line of Market Place as shown on said Parcel Map No.
27400;
 
thence along said right of way line through the following two courses:
 
along said curve westerly 78.43 feet through a central angle of 09°27'39";
 
thence tangent from said curve South 71°32'13" West 75.65 feet to a point of
cusp with a curve concave southwesterly and having a radius of 25.00 feet, a
radial line of said curve from said point bears South 18°27'47" East;
 
thence leaving said right of way line along said curve easterly and
southeasterly 47.85 feet through a central angle of 109°39'31";
 
thence tangent from said curve South 01°11'44" West 166.46 feet to the beginning
of a tangent curve concave northeasterly and having a radius of 53.00 feet;
 
thence along said curve southeasterly 50.34 feet through a central angle of
54°25'04";
 
thence tangent from said curve South 53°13'20" East 60.33 feet;
 
thence South 01°11'10" West 211.19 feet to a point on the southerly line of said
Parcel 5, said point being distant thereon South 88°47'48" East 102.11 feet from
the southwest corner of said Parcel 5;
 
thence continuing South 01°11'10" West 99.90 feet to a point on the southerly
line of said Parcel 1;
 
thence North 89°45'08" East 45.84 feet;
 
thence South 00°03'40" East 100.47 feet to the POINT OF BEGINNING.
 
PARCEL 3
 
PARCEL C, AS SHOWN ON EXHIBIT "B" ATTACHED TO CERTIFICATE OF COMPLIANCE (WAIVER
OF PARCEL MAP PMW 07-11) RECORDED JUNE 1,2007 AS INSTRUMENT NO. 20070364240 OF
OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA AND DESCRIBED AS FOLLOWS:
 
That certain parcel of land situated in the City of Palm Desert, County of
Riverside, State of California, being portions of Parcels 15 and 16, as shown on
Parcel Map No. 27400, filed in Book 183, Pages 38 through 42, of Parcel Maps, in
the Office of the County Recorder of said County of Riverside, more particularly
described as a whole as follows:
 
EXHIBIT A-3
-3-

--------------------------------------------------------------------------------

 
BEGINNING at the southeast corner of said Parcel 15 said point also being on the
northerly right of way line of Country Club Drive as shown on said Parcel Map
No. 27400;
 
thence along said northerly right of way line South 89°45'08" West 186.14 feet;
 
thence leaving said right of way line North 00°01'17" West 195.22 feet;
 
thence North 89°45'08" East 25.93 feet;
 
thence North 01°12'12" East 39.80 feet to a point on the northerly line of said
Parcel 15;
 
thence along said northerly line North 89°45'08" East 158.43 feet to the
northeast corner of said Parcel 15;
 
thence along the easterly line of said Parcel 15 South 00°14'52" East 235.00
feet to the POINT OF BEGINNING.
 
PARCEL 4
 
PARCEL B, AS SHOWN ON EXHIBIT "B" ATTACHED TO CERTIFICATE OF COMPLIANCE (WAIVER
OF PARCEL MAP PMW 07-11) RECORDED JUNE 1, 2007 AS INSTRUMENT NO. 20070364240 OF
OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA AND DESCRIBED AS FOLLOWS:
 
That certain parcel of land situated in the City of Palm Desert, County of
Riverside, State of California, being portions of Parcels 15, 16 and 19, as
shown on Parcel Map No. 27400, filed in Book 183, Pages 38 through 42, of Parcel
Maps in the Office of the County Recorder, of said County of Riverside, more
particularly described as a whole as follows:
 
COMMENCING at the northwest corner of said Parcel 19;
 
thence along the northerly line of said Parcel 19 North 89°45'08" East 634.42
feet to the TRUE POINT OF BEGINNING;
 
thence leaving said northerly line South 01°11'10" West 100.50 feet to a point
on the northerly line of said Parcel 16;
 
thence South 00°00'15" East 235.00 feet to the northerly right of way line of
Country Club Drive as shown on said Parcel Map No. 27400;
 
thence along said northerly right of way line North 89°45'08" East 34.01 feet;
 
thence leaving said northerly right of way line North 00°01'17" West 195.22
feet;
 
thence North 89°45'08" East 25.93 feet;
 
thence North 01°12'12" East 39.80 feet;
 
thence South 89°45'08" West 12.70 feet;
 
EXHIBIT A-3
-4-

--------------------------------------------------------------------------------

 
thence North 00°03'40" West 100.47 feet;
 
thence South 89°45'08" West 45.84 feel to the TRUE POINT OF BEGINNING.
 
PARCEL 5
 
Parcels 8, 9, 10, 11, 12 and 14 as shown on Parcel Map No. 27400 filed in Book
183, Pages 38 through 42, of Parcel Maps, in the office of the County Recorder,
of said County of Riverside, California.
 
PARCEL 6
 
A non-exclusive easement for pedestrian ingress and egress over Drive Aisle Two
as set forth in that certain Declaration of Easements, Covenants, Conditions and
Restrictions recorded June 28, 2007 as Instrument No. 2007-0423771 of Official
Records.
 
 
 
EXHIBIT A-3
-5-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
RENT ROLLS
 
 
[To be Attached]
 
 
 
 
 
 
EXHIBIT B
-1-

--------------------------------------------------------------------------------

 
EXHIBIT C
 
CONTRACTS
 
VENDOR
DATE
SUBJECT MATTER/PURPOSE
 
[BORROWER
TO PROVIDE]
                   

 
 
EXHIBIT C
-1-

--------------------------------------------------------------------------------

 
EXHIBIT D
 
FORM OF GRANT DEED
 
 
RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
 
ROIC CA NOTES II, LLC
c/o Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, New York  10577
Attention:  Chief Financial Officer
 
MAIL TAX STATEMENTS TO:
 
ROIC CA NOTES II, LLC
c/o Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, New York  10577
Attention:  Chief Financial Officer
 
GRANT DEED IN LIEU OF FORECLOSURE
 
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
_______________________, a Washington limited liability company ("Grantor"),
hereby grant and assign to ROIC CA NOTES II, LLC, a Delaware limited liability
company ("Grantee"), all that certain real property located in the City of
_________________, County of ____________________, State of California, as more
particularly described in Exhibit A attached hereto and by this reference
incorporated herein, together with all right, title and interest of Grantor in
and to all buildings and improvements now located or hereafter constructed
thereon (the "Real Property").
 
This Grant Deed in Lieu of Foreclosure is intended to be and is an absolute
conveyance, and not a mortgage, trust conveyance or security instrument of any
kind, Grantor having sold such Real Property to Grantee for a fair and adequate
consideration, such consideration, in addition to that above recited, being the
release of Grantor from all obligations secured by, among other things, that
certain Deed of Trust, Assignment of Rents and Leases, and Security Agreement
(the "Deed of Trust") executed by Grantor, as trustor, to ____________________,
as trustee, for the benefit of U.S. Bank National Association ("Original
Lender") (the rights and obligations of which have been assigned to ROIC CA
Notes LLC, a Delaware limited liability company ("Lender")), as beneficiary,
dated as of _____________________ and recorded in the Official Records of
__________________ County, California on ________________ as Instrument No.
_________________.
 
In executing this Grant Deed in Lieu of Foreclosure, it is the intention of
Grantor to convey to Grantee, and by this Grant Deed in Lieu of Foreclosure
Grantor does convey to
 
EXHIBIT D
-1-

--------------------------------------------------------------------------------

 
Grantee, all of Grantor's right, title and interest absolutely in and to the
Real Property, free of any right of reinstatement or equity of redemption, and
possession of the Real Property is intended to be and hereby is surrendered to
Grantee concurrently herewith.
 
In executing and delivering this Grant Deed in Lieu of Foreclosure, Grantor is
not acting under misapprehension as to the effect hereof, and is acting freely
and voluntarily and not under coercion or duress.
 
Grantor freely and voluntarily declares Grantor's belief that, at the time of
the execution and delivery of this Grant Deed in Lieu of Foreclosure, the
consideration recited above received by Grantor represents the fair value of the
Real Property.
 
Grantor declares that, except for this Grant Deed in Lieu of Foreclosure, that
certain Bill of Sale and Assignment of even date herewith executed by Grantor
for the benefit of Grantee (the "Bill of Sale"), that certain Conveyance in Lieu
of Foreclosure Agreement dated as of January __, 2011 (the "Agreement"),
executed by Grantor, Lender and the other parties named therein (to the extent
that such Agreement states that it survives this conveyance), and the other
documents and instruments executed pursuant to the Agreement, and except for the
Deed of Trust, the Assignment of Leases and the other Loan Documents referred to
in the Agreement, there are no agreements, oral or written, between Grantor and
Grantee with respect to the Real Property.
 
Notwithstanding anything to the contrary herein or in the Deed of Trust, the
Assignment of Leases, the Bill of Sale or the Agreement, or in any other
document or instrument executed or delivered herewith or therewith, in no event
shall there be a merger of the fee interest in the Real Property, on the one
hand, with the beneficial interest under the Deed of Trust, on the other hand,
by reason of the fact that title to the Real Property may at any time be vested
in the same person or entity as is then beneficiary under the Deed of Trust (or
an affiliate thereof), but the Deed of Trust is intended to, and shall, survive
the conveyance of the Real Property effectuated hereby, and shall continue in
full force and effect, until foreclosed or reconveyed by instrument duly
executed by the beneficiary thereof in writing, as a lien encumbering the fee
interest in the Real Property.
 
[End of Text; Signature on Next Page]
 
EXHIBIT D
-2-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Grantor has executed this Grant Deed in Lieu of Foreclosure
as of _______________________, 2011.
 

 
LAKHA PROPERTIES - _______________, a Washington
limited liability company
                  By:
 
     
Amin S. Lakha, Manager
 

 
 
 
 
 
EXHIBIT D
-3-

--------------------------------------------------------------------------------

 
STATE OF _________________
}

 
} SS.

COUNTY OF ________________  
}

 
On ___________________, before me, ___________________________, personally
appeared Amin S. Lakha, who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature _____________________________________ (Seal)
 
 
 
 


EXHIBIT D
-4-

--------------------------------------------------------------------------------

 
EXHIBIT A
 
DESCRIPTION OF THE LAND
 
 


 
 


 


 
EXHIBIT D
-5-

--------------------------------------------------------------------------------

 
STATEMENT OF DOCUMENTARY TRANSFER TAX DUE AND
REQUEST THAT AMOUNT OF TAX NOT BE MADE A PART
OF THE PERMANENT RECORD IN THE OFFICE OF THE COUNTY RECORDER
 
To:
Registrar – Recorder

 
County of _______________

 
Request is hereby made in accordance with Section 11932 of the Revenue &
Taxation Code that the amount of tax shall be shown on this statement, which
shall be affixed to the document by the recorder after the record is made and
before the original is returned as specified in Section 27321 of the Government
Code.
 
The attached document names:
 
[INSERT NAME OF SELLER, a _____________,
as grantor
 
and
 
[INSERT NAME OF BUYER], a ____________,
as grantee
 
The property described in the attached document is located in _________________
County, California.


The amount of tax due on the attached document is:
$  _______  County;  $  __________  City of _________________


_________Computed on full value of property conveyed
 
OR
 
_________ Computed on full value LESS liens and encumbrances remaining at the
time of the sale.
 
 
Please see attached signature page
 
 
 
Very truly yours,

 
EXHIBIT D
-6-

--------------------------------------------------------------------------------

 
 

 
LAKHA PROPERTIES - _______________, a Washington
limited liability company
                  By:
 
     
Amin S. Lakha, Manager
 

 
 
 
 
 
 
EXHIBIT D
-7-

--------------------------------------------------------------------------------

 
EXHIBIT E
 
BILL OF SALE AND ASSIGNMENT
 
 
THIS BILL OF SALE AND ASSIGNMENT (this "Assignment") is entered into as of
__________________, 2011, by and between LAKHA PROPERTIES - _______________, a
Washington limited liability company ("Assignor"), and ROIC CA NOTES II, LLC, a
Delaware limited liability company ("Assignee"), with reference to the following
facts:
 
A.           Assignor is the owner of that certain real property (the "Land")
located in the City of ___________________, County of _______________________,
State of California, as more particularly described in Exhibit A attached
hereto, and all buildings and other improvements (including fixtures) located on
the Land, together with all rights and interests appurtenant to the Land
(collectively, the "Improvements").  The Land and the Improvements are sometimes
referred to herein collectively as the "Real Property".
 
B.           Subject to all of the terms and conditions set forth in that
certain Conveyance in Lieu of Foreclosure Agreement dated as of January __, 2011
by and between Assignor, Lender and the other parties named therein (the
"Agreement"), Assignor agreed to convey, and Lender at its sole option agreed to
cause Assignee to accept, all of Assignor's right, title and interest in and to
all of the real and personal property encumbered by the Deeds of
Trust.  Initially capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Assignment.  Assignor hereby transfers, conveys and assigns to
Assignee all of the right, title and interest of Assignor in and to (a) the
Personal Property, (b) the Leases, including, without limitation, those Leases
described on Exhibit B attached hereto, (c) the Intangible Property, (d) the
Disclosure Materials, and (e) the Receivables.
 
The Personal Property, the Leases, the Intangible Property, the Disclosure
Materials and the Receivables are sometimes collectively referred to as the
"Conveyed Property".
 
2.           Absolute Assignment.  This Assignment is absolute.  Assignee shall
have all of the rights of Assignor under the Conveyed Property assigned,
including, without limitation, the right to enforce any and all of the
provisions of the Leases, the Intangible Property, the Disclosure Materials and
the Receivables.
 
3.           Further Documents.  Assignor hereby covenants that Assignor will,
at any time and from time to time, upon request therefor, execute and deliver to
Assignee, Assignee's nominees, successors and assigns, any new and confirmatory
instruments requested by Assignee and do and perform any other acts which
Assignee, Assignee's nominees, successors and assigns request in order to fully
convey, transfer and assign to Assignee all or any portion of the Conveyed
Property intended to be conveyed, transferred, or assigned hereby.
 
EXHIBIT E
-1-

--------------------------------------------------------------------------------

 
4.           No Assumption of Obligations.  Assignor acknowledges and agrees
that neither Assignee nor Lender is assuming any liabilities associated with or
attributable to all or any portion of the Conveyed Property.
 
5.           Successors and Assigns.  This Assignment shall bind and benefit the
parties hereto and their respective successors and permitted assigns.
 
6.           Absolute Conveyance; No Merger.
 
(a)           Absolute Conveyance.  Assignor acknowledges and agrees that
(a) the conveyance to Assignee of the Conveyed Property according to the terms
of this Assignment, is given voluntarily and is an absolute conveyance of all of
Assignor's right, title and interest in and to the Conveyed Property in fact as
well as form and is not intended as a mortgage, trust conveyance, deed of trust
or security instrument of any kind; and (b) the consideration for such
conveyance is exactly as recited herein and Assignor has no further interest or
claim of any kind (including, but not limited to, homestead rights and rights of
redemption) in or to any portion of the Conveyed Property, or to the proceeds
and profits which may be derived thereof, whether sold for more or less than the
outstanding indebtedness due under the Loan Documents.
 
(b)           No Merger, etc.  It is the intent of Assignor and Assignee that
(a) the interests of Assignor conveyed to Assignee hereunder and the interests
of Lender existing under the Deed of Trust shall not merge upon or after
Closing, (b) the Deed of Trust and the Note shall continue in full force and
effect and the Deed of Trust shall remain as a first priority lien against the
Real Property notwithstanding the transfer of the Real Property to Assignee and
Lender's covenant not to sue Assignor pursuant to Section 5.1 of the Agreement,
and (c) Lender shall retain the right to foreclose upon the Real Property,
whether judicially or non-judicially pursuant to its power of sale under the
Deed of Trust, after the Closing but agrees not to seek a judgment for
deficiency against Assignor or Assignor's constituent owners.
 
[End of Text; Signatures on Next Page]
 
EXHIBIT E
-2-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor and Assignee have executed this Bill of Sale and
Assignment as of the date first above written.
 
ASSIGNOR:
LAKHA PROPERTIES - _______________, LLC, a Washington
limited liability company
                  By:
 
     
Amin S. Lakha, Manager
 

 
[Signatures Continued On Next Page]
 
 
 
 
 
 
 
 
EXHIBIT E
-3-

--------------------------------------------------------------------------------

 
[Signatures Continued From Previous Page)
 
ASSIGNEE:
______________________________________,
 
a _____________________________________
       
 
By: ___________________________________
 
Name: _________________________________
 
Title: __________________________________

 
 
 
 
 
EXHIBIT E
-4-

--------------------------------------------------------------------------------

 
EXHIBIT A
 
LEGAL DESCRIPTION
 
 
 
 
 
 
 
EXHIBIT E
-5-

--------------------------------------------------------------------------------

 
EXHIBIT B
 
LEASES
 
 
 
 

 
EXHIBIT E
-6-

--------------------------------------------------------------------------------

 
EXHIBIT F
 
FORM OF ESTOPPEL AFFIDAVIT
(Conveyance-in-Lieu of Foreclosure)
 
STATE OF CALIFORNIA
)

 
) SS.

COUNTY OF
)

 
Amin S. Lakha, an individual ("Affiant") for himself, deposes and says:
 
Affiant is the sole member and manager of LAKHA PROPERTIES - _______________,
LLC, a Washington limited liability company ("Grantor").
 
Grantor is the identical party who made, executed, and delivered that certain
Grant Deed in Lieu of Foreclosure (the "Grant Deed") to
_________________________, dated of even date herewith, conveying that certain
Real property more particularly described on Exhibit A attached hereto
(collectively, the "Real Property").
 
That the Grant Deed is intended to be and is an absolute conveyance of the title
to the Real Property to the grantee named therein, and was not and is not now
intended as a mortgage, trust conveyance, or security of any kind; that it
is/was the intention of Affiant, as manager and sole member of the applicable
Grantor, as well as the intention of Grantor by the Grant Deed to convey, and by
the Grant Deed, Grantor did convey to the grantee therein, all of Grantor's
rights, title and interest absolutely in and to the Real Property; that
possession of the Real Property has been surrendered to the grantee;
 
That in the execution and delivery of the Grant Deed, Grantor was not acting
under any misapprehension as to the effect thereof, and acted freely and
voluntarily and was not acting under coercion or duress;
 
That possession of the Real Property has been surrendered to the grantee named
in the Grant Deed;
 
That the consideration to Grantor for the Grant Deed was and is the covenant not
to sue and other consideration set forth in that certain Conveyance in Lieu of
Foreclosure Agreement dated as of ______________, 2011 (the "Agreement"),
executed by Grantor, ROIC CA Notes LLC, Delaware limited liability company
("Lender"), and the other parties named therein; that at the time of making the
Grant Deed, Affiant believed and now believes that the aforesaid consideration
therefor represents the fair value of the Real Property so deeded;
 
This affidavit is made for the protection and benefit of the grantee in the
Grant Deed, and such grantee's successors and assigns, and all other parties
hereafter dealing with or who may acquire an interest in the Real Property
herein described, and particularly for the benefit of First American Title
Insurance Company, which is about to insure the title to the Real Property in
 
EXHIBIT F
-1-

--------------------------------------------------------------------------------

 
reliance thereon, and any other title company which may hereafter insure the
title to the Real Property;
 
That Affiant will testify, declare, depose or certify under penalty of perjury
before any competent tribunal, officer, or person, in any case now pending or
which may hereafter be instituted, to the truth of the particular facts
hereinabove set forth.
 
Dated as of:  ______________, 2011.
 

 
 
 
Amin S. Lakha, an individual



 
 
 
 
 
 
EXHIBIT F
-2-

--------------------------------------------------------------------------------

 
 
STATE OF _________________
}

 
} SS.

COUNTY OF ________________
}

 
On ___________________, before me, ___________________________, personally
appeared Amin S. Lakha who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature _____________________________________ (Seal)
 
 
EXHIBIT F
-3-

--------------------------------------------------------------------------------

 
EXHIBIT A
 
LEGAL DESCRIPTION OF THE LAND
 
 
 
 
 
 


EXHIBIT F
-4-

--------------------------------------------------------------------------------

 
 
EXHIBIT F-1
 
FORM OF RELEASE OF LENDER PARTIES
 
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, LAKHA PROPERTIES-SACRAMENTO, LLC, a Washington limited
liability company ("LPS"), LAKHA PROPERTIES-SACRAMENTO II LLC, a Washington
limited liability company ("LPS II"), LAKHA PROPERTIES-PALM DESERT, LLC, a
Washington limited liability company ("LPPD"), LAKHA INVESTMENT CO., LLC, a
Washington limited liability company ("LIC") (individually and collectively
referred to and jointly and severally obligated as "Borrower"), and AMIN S.
LAKHA, an individual ("Guarantor"), hereby agree as follows:
 
1. Borrower and Guarantor do hereby fully, forever and irrevocably release,
discharge and acquit each and all of (i) ROIC CA Notes, LLC, a Delaware limited
liability company ("Lender"), (ii) ROIC CA Notes II, LLC, a Delaware limited
liability company ("Buyer"), and each and all of Lender's and Buyer's respective
past and present affiliates, and the respective past and present officers,
directors, shareholders, agents, and employees of each and all of the foregoing
entities, and each and all of their respective predecessors, successors, heirs,
and assigns, and any other person or entity now, previously, or hereafter
affiliated with any or all of the foregoing entities (Lender, Buyer and each and
all said affiliates, officers, directors, shareholders, agents and employees
shall be collectively referred to herein below as the "Lender Released Parties"
and each such reference shall refer jointly and severally to Lender, Buyer and
such other persons and entities), of and from any and all rights, claims,
demands, obligations, liabilities, indebtedness, breaches of contract, breaches
of duty or any relationship, acts, omissions, misfeasance, malfeasance, cause or
causes of action, debts, sums of money, accounts, compensations, contracts,
controversies, promises, damages, costs, losses and expenses of every type,
kind, nature, description or character, and irrespective of how, why, or by
reason of what facts, whether heretofore or now existing, or that could, might,
or may be claimed to exist, of whatever kind or name, whether known or unknown,
suspected or unsuspected, liquidated or unliquidated, claimed or unclaimed,
whether based on contract, tort, breach of any duty, or other legal or equitable
theory of recovery, each as though fully set forth herein at length
(collectively a "Claim" or the "Claims") which arise from, in respect of, in
connection with, out of, or relate to the Loan or the Loan Documents or the
administration thereof, or the Property or any other collateral for the Loan, as
well as any action or inaction of the Lender Released Parties or any of them
with respect to the Loan or the administration thereof arising or occurring on
or before the date hereof.  The aforementioned Release shall not apply to any
Claims that Borrower or Guarantor may have under that certain Conveyance in Lieu
of Foreclosure Agreement dated as of January __, 2011 executed by Borrower
Parties and Lender (the "Agreement") or any documents which are executed by the
Borrower Parties and Lender or Buyer in connection with the Closing of such
Agreement.
 
2. Borrower and Guarantor irrevocably covenant and agree that they shall forever
refrain from initiating, filing, instituting, maintaining, or proceeding upon,
or encouraging, advising or voluntarily assisting any other person or entity to
initiate, institute, maintain or proceed upon any Claim of any nature whatsoever
released in Paragraph 1 above.
 
EXHIBIT F-1
-1-

--------------------------------------------------------------------------------

 
3. Borrower and Guarantor represent and warrant that they are the owners of and
have not assigned, sold, transferred, or otherwise disposed of any of the Claims
released in paragraph 1 above.
 
4. Borrower and Guarantor represent and warrant that they have the authority and
capacity to execute this Release.
 
5. As further consideration for this Release, each Borrower and Guarantor, for
itself, its successors and its assigns, hereby agrees, represents, and warrants
that the matters released herein are not limited to matters that are known or
disclosed, and each Borrower and Guarantor hereby waives any and all rights and
benefits that it now has, or in the future may have, conferred upon it by virtue
of any and all provisions, rights and benefits conferred by any law of any state
or territory of the United States, or principle of common law, which is similar,
comparable or equivalent to Section 1542 of the Civil Code of the State of
California, which Section provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
BORROWER AND GUARANTOR ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CAUSES OF ACTION, CONTRACTS, LIABILITIES AND
OBLIGATIONS WHICH ARE RELEASED BY THIS RELEASE IN FAVOR OF THE LENDER RELEASED
PARTIES, AND EACH BORROWER AND GUARANTOR HEREBY EXPRESSLY, UNCONDITIONALLY AND
IRREVOCABLY WAIVES AND RELEASES ALL RIGHTS AND BENEFITS WHICH IT, HE OR SHE
MIGHT OTHERWISE HAVE WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED
OR MISUNDERSTOOD DEFENSES, CLAIMS, CAUSES OF ACTION, CONTRACTS, LIABILITIES, AND
OBLIGATIONS.  TO THE EXTENT (IF ANY) SUCH LAWS MAY BE APPLICABLE, EACH BORROWER
AND GUARANTOR EXPRESSLY, UNCONDITIONALLY AND IRREVOCABLY WAIVE AND RELEASE, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT OR DEFENSE WHICH IT, HE OR SHE
MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION, WHICH
MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY WAIVERS OR RELEASES
UNDER THIS RELEASE.
 
6. It is understood and agreed that the acceptance of delivery of this Release
by the Lender Released Parties shall not be deemed or construed as an admission
of liability by any
 
EXHIBIT F-1
-2-

--------------------------------------------------------------------------------

 
Lender Released Parties, and each such party hereby expressly denies liability
of any nature whatsoever arising from or related to the subject of this Release.
 
7. Each Borrower and Guarantor hereby agrees, represents, and warrants that it
has had advice of counsel of its own choosing in negotiations for and the
preparation of this Release, that it has read this Release or has had the same
read to them by its counsel, that it has had this Release fully explained by
such counsel, and that it is fully aware of its content and legal effect.  This
Release may be pleaded as a full and complete defense to or be used as the basis
for an injunction against any action, suit, or other proceeding that may be
instituted, prosecuted, or attempted in breach of this Release.  Borrower
expressly agrees that the customary rule of contract interpretation to the
effect that ambiguities are to be construed or resolved against the drafting
party shall not be employed in the interpretation or construction of this
Release.
 
8. In the event an action is brought arising out of an alleged breach of this
Release, the prevailing party in said action will be entitled to recover from
the breaching party, in addition to any other relief provided by the law, such
costs and expenses as may be incurred by the prevailing party, including court
costs and reasonable attorneys' fees and disbursements and other reasonable
costs and expenses.
 
9. This Release will be binding upon and for the benefit of the parties hereto
and their respective successors, heirs, devisees, executors, affiliates,
representatives, assigns, officers, agents, and employees wherever the context
requires or admits.
 
10. This Release is governed by and shall be construed under the laws of the
State of California.
 
11. This Release may be executed by facsimile or other electronic means, and in
any number of counterparts, each of which shall be deemed an original, but all
of which, together, shall constitute one and the same instrument.
 
12. Initially capitalized terms not defined herein shall have the meaning
ascribed to such terms in the Agreement.
 
13. PLEASE BE ADVISED THAT ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE
UNDER WASHINGTON LAW.
 
[Signatures on Next Page]
 
EXHIBIT F-1
-3-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Release as
of the date and year first written above.
 

 
BORROWER:
 
LAKHA INVESTMENT CO., L.L.C.,
a Washington limited liability company
         
By:  ______________________________
Amin S. Lakha, Manager
         
LAKHA PROPERTIES-SACRAMENTO II, LLC
a Washington limited liability company
         
By:  ______________________________
Amin S. Lakha, Manager
         
LAKHA PROPERTIES-SACRAMENTO, LLC,
a Washington limited liability company
         
By:  ______________________________
Amin S. Lakha, Manager
         
LAKHA PROPERTIES-PALM DESERT, LLC,
a Washington limited liability company
         
By:  ______________________________
Amin S. Lakha, Manager
         
GUARANTOR:
         
____________________________________
Amin S. Lakha, an individual
   


EXHIBIT F-1
-4-

--------------------------------------------------------------------------------

 
 
STATE OF _________________
}

 
} SS.

COUNTY OF ________________  
}

 
On ___________________, before me, ___________________________, personally
appeared Amin S. Lakha who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature _____________________________________ (Seal)
 
 
 
 
 
EXHIBIT F-1
-5-

--------------------------------------------------------------------------------

 
EXHIBIT F-2
 
FORM OF RELEASE OF BORROWER PARTIES
 
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, ROIC CA NOTES LLC, a Delaware limited liability company
("Lender") and ROIC CA NOTES II, LLC, a Delaware limited liability company, for
themselves and for their successors and assigns (collectively, the “Lender
Parties”), hereby agrees as follows:
 
1. So long as no Triggering Event (as hereinafter defined) has occurred, Lender
Parties do hereby fully, forever and irrevocably release, discharge and acquit
each and all of LAKHA PROPERTIES-SACRAMENTO, LLC, a Washington limited liability
company, LAKHA PROPERTIES-SACRAMENTO II LLC, a Washington limited liability
company, LAKHA PROPERTIES-PALM DESERT, LLC, a Washington limited liability
company, LAKHA INVESTMENT CO., LLC, a Washington limited liability company, and
AMIN S. LAKHA, an individual (individually and collectively, the "Borrower
Parties", and each such reference shall refer individually and collectively to
each and all of the Borrower Parties) and each and all of their respective past
and present officers, directors, shareholders, agents, and employees, as
applicable (the Borrower Parties and each and all said officers, directors,
shareholders, agents and employees shall be collectively referred to herein
below as the "Released Parties" and each such reference shall refer jointly and
severally to each and all of the Borrower Parties and such officers, directors,
shareholders, agents and employees) of and from any and all deficiency judgments
and personal liability which arise under or are evidenced by the Loan Documents
including, without limitation, all rights, claims, demands, obligations,
liabilities, indebtedness, breaches of contract, breaches of duty or any
relationship, acts, omissions, misfeasance, malfeasance, cause or causes of
action, debts, sums of money, accounts, compensations, contracts, controversies,
promises, damages, costs, losses and expenses of every type, kind, nature,
description or character, and irrespective of how, why, or by reason of what
facts, whether heretofore or now existing, or that could, might, or may be
claimed to exist, of whatever kind or name, whether known or unknown, suspected
or unsuspected, liquidated or unliquidated, claimed or unclaimed, whether based
on contract, tort, breach of any duty, or other legal or equitable theory of
recovery, each as though fully set forth herein at length (collectively a
"Claim" or the "Claims") which arise under or are evidenced by the Loan
Documents.  The aforementioned Release shall not apply to (a) any Claims that
Lender may have under (i) that certain Conveyance in Lieu of Foreclosure
Agreement dated as of January __, 2011 executed by Borrower Parties and Lender
(the "Agreement") or any documents which are executed by the Borrower Parties
and Lender or Buyer in connection with the Closing of such Agreement and/or (ii)
the following Indemnity Agreements executed in favor of U.S. Bank, as
predecessor in interest to Lender:  Indemnity Agreement dated July 25, 2005
executed by Guarantor and LPS II; Indemnity Agreement dated August 29, 2005
executed by Guarantor and LPS; Indemnity Agreement dated July 24, 2007 executed
by LIC, Guarantor and LPS; and Indemnity Agreement dated July 24, 2007 executed
by Guarantor and LPPD, and (b) shall not preclude Lender from foreclosing the
lien of the Deeds of Trust.
 
EXHIBIT F-2
-1-

--------------------------------------------------------------------------------

 
Unless and until Lender has received evidence satisfactory to Lender that the
Gilroy Letter of Credit has been terminated and there have been no draws on the
Gilroy Letter of Credit for which Borrower Parties have failed to reimburse
Lender within ninety (90) days after Lender's demand for reimbursement with
respect thereto, the aforementioned release shall not apply to and shall have no
effect with respect to (a) the obligations of Lakha Investment Co., LLC with
respect to that certain Continuing Reimbursement Agreement for Standby Letters
of Credit dated July 25, 2006 between Lakha Investment Co., LLC and U.S. Bank
National Association, as predecessor in interest to Lender, and (b) the
obligations of Amin S. Lakha under the following documents, each of which were
executed by Amin S. Lakha in favor of U.S. Bank National Association, as
predecessor in interest to Lender, as the same relate to the obligations of
Lakha Investment Co., LLC with respect to the aforementioned Continuing
Reimbursement Agreement for Standby Letters of Credit:  Continuing Guaranty
dated February 26, 2003 (with Spousal Consent); Reaffirmation of Guaranty dated
April 15, 2005; Continuing Guaranty dated November 21, 2005; Continuing Guaranty
dated December 30, 2005; Continuing Guaranty dated June 8, 2006; Continuing
Guaranty dated July 25, 2006; Continuing Guaranty dated July 24, 2007; and
Second Amendment to Continuing Guaranty dated April 13, 2009.
 
2. "Triggering Event" shall mean any or all of the following:
 
(a) The occurrence of any Bankruptcy Action within twelve (12) months after the
date hereof, or the occurrence of any Bankruptcy Action that results in a
rescission of the transfer of any interest, whether direct or indirect, in any
Property to Buyer or any determination that any interest, whether direct or
indirect, in any Property was fraudulently conveyed to Buyer.  For the purposes
hereof, "Bankruptcy Action" means (i) the filing by any Borrower Party of a
voluntary petition for relief under any present or future, federal, state or
other statute or law governing bankruptcy, insolvency or the rehabilitation or
liquidation of insurers (collectively, the "Bankruptcy Code") or the
adjudication of any Borrower Party as a debtor, bankrupt or insolvent, or
(ii) the filing by any Borrower Party of any petition or answer seeking or
consenting to or acquiescing in any order for relief, reorganization,
rehabilitation, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the Bankruptcy Code, or (iii) the filing by any Borrower
Party of an answer admitting or failing to deny the material allegations of a
petition against any Borrower Party for any such relief, or (iv) the failure
within twenty (20) days after the commencement of any involuntary proceeding
against any Borrower Party, whether commenced by the filing of a petition or
otherwise, seeking any order for relief, reorganization, rehabilitation,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the Bankruptcy Code, to have such proceeding discharged, stayed or
dismissed, or (v) the failure by any Borrower Party, within ninety (90) days
after the appointment (without the consent or acquiescence of such Borrower
Party) of any trustee, conservator, receiver or liquidator of or for any
Borrower Party, to have such an appointment vacated or otherwise discharged;
 
(b) any Borrower Party or its affiliate shall file any complaint, cross
complaint, answer or other pleading of any type or nature by which any Borrower
Party or its affiliate or any successor-in-interest thereto seeks to enjoin,
restrain or otherwise interfere with the completion of any sale under, or any
power of sale contained in, any Deed of Trust; or
 
EXHIBIT F-2
-2-

--------------------------------------------------------------------------------

 
(c) any Borrower Party violates the terms of Section 2 of that certain Release
of Lender, dated as of the date hereof, executed by the Borrower Parties for the
benefit of the Lender Parties by, among other things, bringing any claims or
suits against a Lender Party.
 
3. As further consideration for this Release, the Lender Parties hereby agrees,
represents, and warrants that the matters released herein are not limited to
matters that are known or disclosed, and Lender Parties hereby waive any and all
rights and benefits that they now have, or in the future may have, conferred
upon it by virtue of any and all provisions, rights and benefits conferred by
any law of any state or territory of the United States, or principle of common
law, which is similar, comparable or equivalent to Section 1542 of the Civil
Code of the State of California, which Section provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
LENDER ASSUMES THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD
DEFENSES, CLAIMS, CAUSES OF ACTION, CONTRACTS, LIABILITIES AND OBLIGATIONS WHICH
ARE RELEASED BY THIS RELEASE IN FAVOR OF THE RELEASED PARTIES, AND LENDER HEREBY
EXPRESSLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES AND RELEASE ALL RIGHTS AND
BENEFITS WHICH IT, HE OR SHE MIGHT OTHERWISE HAVE WITH REGARD TO THE RELEASE OF
SUCH UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CAUSES OF ACTION,
CONTRACTS, LIABILITIES, AND OBLIGATIONS.  TO THE EXTENT (IF ANY) SUCH LAWS MAY
BE APPLICABLE, LENDER EXPRESSLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES AND
RELEASES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT OR DEFENSE WHICH IT,
HE OR SHE MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE
JURISDICTION, WHICH MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY
WAIVERS OR RELEASES UNDER THIS RELEASE.
 
4. The release set forth in Paragraph 1 above shall not constitute a waiver of,
nor shall it apply to, any claim, demand, liability, indebtedness, breach of
contract, breach of duty or any relationship, act, omission, misfeasance,
malfeasance, cause of action, debt, sum of money, account, compensation,
contract, controversy, promise, damage, cost, loss or expense not expressly
identified in Paragraph 1.  The release set forth in Paragraph 1 above shall be
for the sole and exclusive benefit of the Borrower Parties and no other person
or entity shall have any rights therein.
 
EXHIBIT F-2
-3-

--------------------------------------------------------------------------------

 
5. It is understood and agreed that the acceptance of delivery of this Release
by the Released Parties shall not be deemed or construed as an admission of
liability by any Released Parties, and each such party hereby expressly denies
liability of any nature whatsoever arising from or related to the subject of
this Release.
 
6. Each of the Lender Parties hereby agrees, represents, and warrants that it
has had advice of counsel of its own choosing in negotiations for and the
preparation of this Release, that it has read this Release or has had the same
read to them by their counsel, that it has had this Release fully explained by
such counsel, and that it is fully aware of its content and legal effect.  This
Release may be pleaded as a full and complete defense to or be used as the basis
for an injunction against any action, suit, or other proceeding that may be
instituted, prosecuted, or attempted in breach of this Release.  Each of the
Lender Parties expressly agrees that the customary rule of contract
interpretation to the effect that ambiguities are to be construed or resolved
against the drafting party shall not be employed in the interpretation or
construction of this Release.
 
7. In the event an action is brought arising out of an alleged breach of this
Release, the prevailing party in said action will be entitled to recover from
the breaching party, in addition to any other relief provided by the law, such
costs and expenses as may be incurred by the prevailing party, including court
costs and reasonable attorneys' fees and disbursements and other reasonable
costs and expenses.
 
8. This Release will be binding upon and for the benefit of the parties hereto
and their respective successors, heirs, devisees, executors, affiliates,
representatives, assigns, officers, agents, and employees wherever the context
requires or admits.
 
9. This Release is governed by and shall be construed under the laws of the
State of California.
 
10. This Release may be executed by facsimile or other electronic means, and in
any number of counterparts, each of which shall be deemed an original, but all
of which, together, shall constitute one and the same instrument.
 
11. Initially capitalized terms not defined herein shall have the meaning
ascribed to such terms in the Agreement.
 
12. PLEASE BE ADVISED THAT ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE
UNDER WASHINGTON LAW.
 
[Signatures on Next Page]
 
EXHIBIT F-2
-4-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Release of
Borrower Parties on the date and year first written above.
 

LENDER PARTIES:
ROIC CA NOTES LLC,
a Delaware limited liability company
         
By: ___________________________________
 
Name:  John Roche
Title:  Chief Financial Officer
     
ROIC CA NOTES II, LLC,
a Delaware limited liability company
         
By: ___________________________________
 
Name:  John Roche
Title:  Chief Financial Officer

 
 
 


EXHIBIT F-2
-5-

--------------------------------------------------------------------------------

 
EXHIBIT G
 
FORM OF DISMISSAL OF ACTION
 
[TO BE ATTACHED]
 
 
 
 
 

 
 
EXHIBIT G
-1-

--------------------------------------------------------------------------------

 
 
[exh_g1.gif]
 
 
EXHIBIT G
-2-

--------------------------------------------------------------------------------

 
 
[exh_g2.gif]
 
 
EXHIBIT G
-3-

--------------------------------------------------------------------------------

 
EXHIBIT G-1
 
FORM OF FEDERAL CERTIFICATION OF NON-FOREIGN STATUS
 
 
To inform __________________________ (the "Transferee") that withholding of tax
under Section 1445 of the Internal Revenue Code of 1986, as amended ("Code")
will not be required upon the transfer of certain real property to Transferee by
_______________, a Washington limited liability company (the "Transferor"), the
undersigned hereby certifies the following on behalf of the Transferor:
 
1.  
The Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);

 
2.  
The Transferor's U.S. tax identification number is ______________

 
3.  
The Transferor's office address is 500 108th Avenue N.E., Suite 2050, Bellevue,
Washington 98004.

 
4.  
The Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Code.

 
The Transferor understands that this certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.
 
The Transferor understands that the Transferee is relying on this certification
in determining whether withholding is required upon said transfer.
 
Under penalty of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.
 
Date:  _________________, 2011
 



    _____________________________________      
 
 
 
 
 
By: __________________________________
   
Name: _____________________________
   
Title: ______________________________

 
EXHIBIT G-1
-1-

--------------------------------------------------------------------------------

 
EXHIBIT G-2
 
FORM OF CALIFORNIA FORM 590
 
 
[See Attached]
 
 
 
 
 
 
 
EXHIBIT G-2
-1-

--------------------------------------------------------------------------------

 
 
[exh_g3.gif]
 
EXHIBIT G-2
-2-

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
FORM OF TENANT NOTIFICATION LETTER
 
 
____________, 2011
 


_____________________________________
_____________________________________
_____________________________________


 
 
Re:
Lease Agreement dated ___________________ for Suite No. ___

 
Dear Sir or Madam:
 
You are hereby informed that the undersigned has today sold the above-described
property in which you lease space, and has assigned its interest as lessor under
the above-described lease ("Lease") to ______________,
Attention:  ______________, Phone No. ______________.  Effective this date, all
payments coming due under the Lease, and all notices or demands given or made
pursuant to the Lease, should be delivered to at the following address:
 
__________________________, LLC
c/o Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, New York  10577
Attention:  Chief Financial Officer


 

 
Very truly yours,
     
LAKHA PROPERTIES - _______________, LLC, a Washington
limited liability company
     
By:           _________________________________
 
Amin S. Lakha, Manager


 


EXHIBIT H
-1-

--------------------------------------------------------------------------------

 


 
CONVEYANCE IN LIEU AGREEMENT
 
by and between
 
LAKHA PROPERTIES-SACRAMENTO, LLC, a Washington limited liability company,
LAKHA PROPERTIES-SACRAMENTO II LLC, a Washington limited liability company,
LAKHA PROPERTIES-PALM DESERT, LLC, a Washington limited liability company, and
LAKHA INVESTMENT CO., LLC, a Delaware limited liability company,
 
and
 
ROIC CA NOTES, LLC, a Delaware limited liability company
 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

   
Page
     
1
Certain Definitions
4
2
Representations, Warranties and Covenants
5
 
2.1
Authorization
5
 
2.2
Claims
5
 
2.3
Disclosure
5
 
2.4
Existing Agreements
5
 
2.5
Leases and Rents
6
 
2.6
Environmental Condition
6
 
2.7
Value of Property; Financial Information
6
 
2.8
Confirmation
7
 
2.9
Transfer of Accounts
7
 
2.10
No New Agreements
7
 
2.11
Termination of Management Agreement
7
 
2.12
Operation of the Property
7
 
2.13
Mechanics Lien Litigation
8
 
2.14
Certain Schedules and Exhibits
8
3
Conditions Precedent
9
 
3.1
Conditions Precedent to Obligations of Lender
9
 
3.2
Failure of Conditions Precedent
9
4
Closing of Transaction
10
 
4.1
Closing
10
 
4.2
Monies to Borrower or Guarantor
10
 
4.3
Delivery of Cash and Accounts
10
 
4.4
Casualty and Condemnation
10
 
4.5
[Intentionally Omitted]
10
 
4.6
Deliveries at Closing
10
 
4.7
Reserve/Escrow Account
12
 
4.8
Recording and Delivery of Deed
12
 
4.9
Closing Costs
12
 
4.10
[Intentionally Omitted]
12
 
4.11
Obligations of Lender to Third Parties
12
 
4.12
Standstill
13
5
Covenant Not to Sue
13

 
 
(i)

--------------------------------------------------------------------------------

 

 
5.1
Covenant Not to Sue
13
6
Bankruptcy
15
 
6.1
Relief From Automatic Stay
15
 
6.2
Benefit to Borrower and Guarantor
15
7
Consent to Foreclosure
16
 
7.1
General
16
 
7.2
Receivership
17
 
7.3
Kirkland Deed of Trust
17
 
7.4
Riverside County Litigation
17
 
7.5
Judicial Reference Agreements
17
8
Acknowledgments
17
9
Notices
18
10
Miscellaneous
19
 
10.1
Entire Agreement
19
 
10.2
Further Assurances
19
 
10.3
Construction
19
 
10.4
No Waiver
19
 
10.5
Governing Law
19
 
10.6
Counterparts
19
 
10.7
Controversy
20
 
10.8
No Merger, etc
20
 
10.9
Absolute Conveyance
20
 
10.10
Indemnification
20
 
10.11
References
20
 
10.12
Confidentiality
21
 
10.13
Time of the Essence
21
 
10.14
Severability
21
 
10.15
Effect on Loan Documents
21
 
10.16
Not an "Action"
21
 
10.17
Survival
21
 
10.18
Waiver of Trial by Jury
21
 
10.19
Relationship
21
 
10.2
Mortgagee in Possession
22
 
10.21
ORAL AGREEMENTS
22
 
10.22
Settlement Agreement
22

 


 
(ii)

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS
 
EXHIBIT A-1
–
Legal Description of the Land [Mills]
EXHIBIT A-2
–
Legal Description of the Land [Nimbus]
EXHIBIT A-3
–
Legal Description of the Land [Palm Desert]
EXHIBIT B-1
–
Rent Roll [Mills]
EXHIBIT B-2
–
Rent Roll [Nimbus]
EXHIBIT B-3
–
Rent Roll [Palm Desert]
EXHIBIT C-1
–
Contracts [Mills]
EXHIBIT C-2
–
Contracts [Nimbus]
EXHIBIT C-3
–
Contracts [Palm Desert]
EXHIBIT D
–
Form of Grant Deed
EXHIBIT E
–
Form of Bill of Sale and Assignment
EXHIBIT F
–
Form of Estoppel Affidavit
EXHIBIT F-1
–
Form of Release of Lender
EXHIBIT F-2
–
Form of Release of Borrower Parties
EXHIBIT G
–
Form of Dismissal of Action
EXHIBIT G-1
–
Form of Federal Certification of Non-Foreign Status
EXHIBIT G-2
–
Form of California Form 590
EXHIBIT H
–
Form of Tenant Notification Letter

 
 (iii)

--------------------------------------------------------------------------------